UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period :	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund ® Annual report 10 | 31 | 16 Message from the Trustees 1 Interview with your fund’s portfolio manager 3 Your fund’s performance 9 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 87 About the Trustees 88 Officers 90 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. The fund may not achieve its goal, and it is not intended to be a complete investment program. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees December 14, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of marketconditions. The fund is not expected to outperform during periods of market rallies. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/16. See above and pages 9–11 for additional fund performance information. Index descriptions can be found on page 15. 2 Absolute Return 500 Fund Bob is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob Kea, your fund’s portfolio managers are James A. Fetch, Robert J. Schoen, and Jason R. Vaillancourt, CFA. Bob, how would you describe the global investment environment during the 12 - month reporting period ended October31, 2016? At the beginning of the reporting period, markets were facing the possibility of the first interest-rate hike by the Federal Reserve in nearly 10 years. Commodity markets were declining. Then in December, the Fed did approve a one-quarter point increase in its target funds interest rate, signaling confidence in the U.S. economic recovery. At the start of 2016, the market retreated again, falling on renewed concerns about China, a global economic slowdown, and sinking oil prices. Crude oil prices reached a 13-year low in February. Concerns about a global recession, weakening demand for natural resources from emerging markets, and high levels of global inventories combined to bring down the price of oil. That said, oil prices stabilized and rebounded in the months that followed as growth in global demand reappeared, and the markets recovered in tandem. In June, the United Kingdom surprised the world when voters approved Brexit, the Absolute Return 500 Fund3 Allocations are shown as a percentage of the fund’s net assets as of 10/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or from the use of derivatives. referendum to exit from the European Union [EU]. After plummeting following the vote, stocks bounced back strongly, almost turning the Brexit vote into a non-event for the markets. Most asset classes meaningfully recovered from the temporary downturn; one notable exception was the British pound. The remainder of the summer was characterized by low volatility and low trading volumes. Markets generally were quiet, without many days having significant swings either up or down. In the wake of Brexit, central banks around the world communicated that they would remain accommodative and stimulative. The Fed, after citing signs of weakness in the U.S. economy and overseas concerns, decided not to raise interest rates again during the period. At its September2016 meeting, however, the Fed indicated that a rate hike could occur at the central bank’s December2016 meeting. 4 Absolute Return 500 Fund Also of note during the period was the U.S. presidential election campaign, with its two very different candidates. The colorful campaign season likely held back stock performance to a degree, as the market does not like uncertainty. For the reporting period overall, the S&P 500 Index, a bellwether for the broad U.S. stock market, returned 4.51%. Equities in the international developed markets outside the United States, as represented by the MSCI EAFE Index [ND], underperformed, returning –3.23% for the period. On the fixed-income side, the Bloomberg Barclays U.S. Aggregate Bond Index returned 4.37% for the period, while the JPMorgan Developed High Yield Index gained 10.21%. Would you please summarize the fund’s overall investment strategy? Putnam Absolute Return 500 Fund seeks to earn a positive total return that exceeds the return of U.S. Treasury bills by 5% on an annualized basis over a reasonable time period [generally at least three years or more] regardless of market conditions. We seek to do this by utilizing both directional and non-directional strategies. Directional strategies look to capitalize on opportunities in global markets based on our assessment of This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/16. Short-term investments, TBA investments and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 500 Fund5 broad market trends. These trends may involve either positive or negative market movements. Non-directional strategies are market-neutral trades that seek to add value regardless of global market trends. We shift the composition of the portfolio’s risk between directional and non-directional strategies based on our active views on the relative potential of these approaches. In addition, the portfolio’s total risk exposure is adjusted based on our outlook and current market conditions. We use a variety of security types and other tools to implement our investment process as we seek to manage various global risks. How did directional strategies influence the fund’s performance during the 12 - month reporting period? The fund’s exposure to interest-rate risk was a significant positive contributor to fund performance overall. Positions established through swaps and futures — derivative instruments that offer a way of capitalizing on or protecting against changes in interest rates —were the biggest drivers of returns. In the fourth quarter of 2015 — particularly in November and December — the fund was also exposed to corporate credit risk. We felt then-current spreads — or the difference in yield between corporate bonds and U.S. Treasuries of similar maturity — more than compensated investors for the underlying risk of corporate default. Within the fund, we also used high-yield credit default swaps as tools for gaining particular exposures to movements in credit spreads. These credit exposures, however, hurt the portfolio through the end of 2015 and detracted for the reporting period overall despite positive returns in 2016. Positioning in directional equity and inflation risk ended as slight detractors for the period, although positive returns for each in 2016 have helped offset particular weakness in November and December2015. How did the fund’s non-directional strategies perform during the period? Non-directional strategies overall detracted from fund performance for the period, although This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Absolute Return 500 Fund some strategies did add value. Alternative beta strategies — which seek to add value by taking advantage of opportunities outside of traditional asset classes — were positive contributors over the reporting period. Within our equity selection alpha strategies, a forensic accounting trade that identifies companies using aggressive accounting practices and shorts them — or bets against them rising — relative to an index added value. A quantitatively driven sector-selection strategy also finished positive for the period. This stock strategy allowed us to target specific sectors of equity markets and establish either long or short positions. Which non-directional strategies underperformed? There were a few strategies that did not work well over the period. Equity selection alpha strategies were the biggest detractor. Quantitatively driven selection strategies — stock screens that allow us to establish market-neutral positions in specific stock markets — were notable detractors in both the United States and emerging markets. Our concentrated international alpha strategy, which quantitatively identifies long/short opportunities across five developed markets, was an underperformer as well. Another trade that underperformed was a regional fixed-income strategy that takes systematic long and short positions across global fixed-income markets, attempting to capture incremental positive returns in sovereign debt. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 500 Fund 7 Aside from the interest-rate and credit-default swaps you mentioned, did other derivative strategies have an impact on performance? We use a variety of derivatives as tools. In this period, total return swaps, which we use to gain or manage exposures to specific securities or baskets of securities, detracted from fund performance. We also implemented strategies with options to hedge against changes in the values of certain securities and to hedge or isolate certain types of risk. In addition, forward contracts allowed us to manage currency exposures and futures allowed us to manage or hedge market risk and other types of risk. What is your outlook as we approach 2017? We believe we will continue to see incremental positive growth in the United States. Compared with much of the rest of the world, the U.S. economy stands out as particularly healthy, in our view. While certainly not booming, we believe recent growth rates in U.S. gross domestic product indicate a steadily recovering economy. In the fourth quarter, we will be hoping to see better earnings expectations given current valuations in the stock market. The early November U.S. presidential election, ongoing negotiations between the United Kingdom and the European Union, and continued uncertainty in energy markets are a few situations that we believe could introduce volatility into both equity and fixed-income markets in the final months of 2016 and into 2017. Despite the possibility of further volatility and additional rate hikes by the Fed, we continue to maintain exposure to interest-rate risk, mainly because of what we consider to be its diversification value versus our equity positions. We expect to increase the fund’s exposure to commodities, as energy prices appear to have stabilized slightly and growth momentum appears to be a bit more firmly established. In addition, we believe that further volatility could create new opportunities within the fund’s non-directional strategies. Thank you for your time and for bringing us up to date, Bob. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Absolute Return 500 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam. com or call Putnam at 1-800-225-1581. Class P, R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (12/23/08) Before sales charge 31.96% 3.59% 16.06% 3.02% 5.59% 1.83% –1.56% After sales charge 24.37­ 2.82 9.39 1.81 –0.49 –0.16 –7.22 Class B (12/23/08) Before CDSC 24.34­ 2.81 11.80 2.26 3.17 1.05 –2.35 After CDSC 24.34­ 2.81 9.84 1.89 0.38 0.13 –6.99 Class C (12/23/08) Before CDSC 24.45­ 2.82 11.86 2.27 3.26 1.08 –2.30 After CDSC 24.45­ 2.82 11.86 2.27 3.26 1.08 –3.23 Class M (12/23/08) Before sales charge 26.78­ 3.07 13.08 2.49 3.94 1.30 –2.17 After sales charge 22.34­ 2.60 9.13 1.76 0.30 0.10 –5.59 Class P (8/31/16) Net asset value 34.66­ 3.86 17.55 3.29 6.35 2.07 –1.29 Class R (12/23/08) Net asset value 29.40­ 3.34 14.63 2.77 4.77 1.57 –1.80 Class R6 (7/2/12) Net asset value 34.98­ 3.89 17.83 3.34 6.55 2.14 –1.31 Class Y (12/23/08) Net asset value 34.54­ 3.85 17.44 3.27 6.26 2.04 –1.38 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class P, R, R6, and Y shares have no initial sales charge or CDSC. Performance for class P and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class P and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 500 Fund9 Comparative index returns For periods ended 10/31/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year BofA Merrill Lynch U.S. Treasury Bill Index 1.33% 0.17% 0.68% 0.14% 0.48% 0.16% 0.33% Bloomberg Barclays U.S. Aggregate Bond Index 39.39­ 4.32 15.37 2.90 10.81 3.48 4.37 S&P 500 Index 191.68­ 14.60 88.90 13.57 28.93 8.84 4.51 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,434 and $12,445, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,234. A $10,000 investment in the fund’s class P, R, R6, and Y shares would have been valued at $13,466, $12,940, $13,498, and $13,454, respectively. 10 Absolute Return 500 Fund Fund price and distribution information For the 12-month period ended 10/31/16 Distributions Class A Class B Class C Class M Class P Class R Class R6 Class Y Number 1 1 1 1 — 1 1 1 Income $0.507657 $0.417841 $0.432485 $0.464701 — $0.134724 $0.542802 $0.535968 Capital gains Long-term gains 0.105000 0.105000 0.105000 0.105000 — 0.105000 0.105000 0.105000 Short-term gains — Return of capital * 0.012343 0.010159 0.010515 0.011299 — 0.003276 0.013198 0.013032 Total — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/15 $11.55 $12.25 $11.38 $11.36 $11.44 $11.85 — $11.42 $11.63 $11.60 8/31/16 † — $10.76 — — — 10/31/16 10.74 11.40 10.58 10.55 10.61 10.99 10.79 10.97 10.81 10.78 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * See page 87. † Inception date of class P shares. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual Annual Annual Life of fund average 5 years average 3 years average 1 year Class A (12/23/08) Before sales charge 32.32% 3.67% 19.23% 3.58% 6.99% 2.28% 0.45% After sales charge 24.72­ 2.88 12.38 2.36 0.84 0.28 –5.32 Class B (12/23/08) Before CDSC 24.93­ 2.91 15.01 2.84 4.67 1.53 –0.22 After CDSC 24.93­ 2.91 13.01 2.48 1.84 0.61 –4.97 Class C (12/23/08) Before CDSC 24.92­ 2.91 14.96 2.83 4.57 1.50 –0.26 After CDSC 24.92­ 2.91 14.96 2.83 4.57 1.50 –1.21 Class M (12/23/08) Before sales charge 27.37­ 3.16 16.42 3.09 5.44 1.78 0.04 After sales charge 22.91­ 2.69 12.35 2.36 1.75 0.58 –3.46 Class P (8/31/16) Net asset value 35.04­ 3.94 20.86 3.86 7.76 2.52 0.72 Class R (12/23/08) Net asset value 29.88­ 3.42 17.88 3.34 6.27 2.05 0.31 Class R6 (7/2/12) Net asset value 35.48­ 3.99 21.25 3.93 8.06 2.62 0.87 Class Y (12/23/08) Net asset value 35.04­ 3.94 20.86 3.86 7.76 2.52 0.72 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. Absolute Return 500 Fund11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class P Class R Class R6 Class Y Net expenses for the fiscal year ended 10/31/15 * 1.13% 1.88% 1.88% 1.63% 0.76% ** 1.38% 0.80% 0.88% Total annual operating expenses for the fiscal year ended 10/31/15 1.15% 1.90% 1.90% 1.65% 0.78% ** 1.40% 0.82% 0.90% Annualized expense ratio for the six-month period ended 10/31/16 †‡ 1.06% 1.81% 1.81% 1.56% 0.68% 1.31% 0.72% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.02%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/28/17. ** Other expenses are based on expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class P shares. † Expense ratios for each class, except for those that started up during the six-month period, are for the fund’s most recent fiscal half year. For a new class, the ratio is for the period from the inception date of the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.10% from annualizing the performance fee adjustment for the six months ended 10/31/16. 12Absolute Return 500 Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class from 5/1/16 to 10/31/16. For a new class, the expenses shown are for the period from the inception date of the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. The table also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $5.37 $9.16 $9.16 $7.90 $1.15 ‡ $6.64 $3.65 $4.11 Ending value (after expenses) $1,017.00 $1,012.40 $1,012.50 $1,013.40 $1,001.90 $1,015.70 $1,017.90 $1,017.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16, or in the case of a new class, the average net assets of the class from the inception date for the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for shares of any new class been shown for the entire period from 5/1/16 to 10/31/16, they would have been higher. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 10/31/16, use the following calculation method. To find the value of your investment on 5/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class P Class R Class R6 Class Y Expenses paid per $1,000 *† $5.38 $9.17 $9.17 $7.91 $3.46 $6.65 $3.66 $4.12 Ending value (after expenses) $1,019.81 $1,016.04 $1,016.04 $1,017.29 $1,021.72 $1,018.55 $1,021.52 $1,021.06 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16, or in the case of a new class, the average net assets of the class from the inception date for the class to 10/31/16. Class inception dates can be found in the Fund performance table on the first page of the Your fund’s performance section. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Absolute Return 500 Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are available only to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. 14 Absolute Return 500 Fund A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. You cannot invest directly in an index. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Absolute Return 500 Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 500 Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Absolute Return 500 Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management 18 Absolute Return 500 Fund arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least February 28, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. In addition, Putnam Management contractually agreed to waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, investor servicing fees, any applicable performance-based upward or downward adjustments to the fund’s base management fee, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.77% of its average net assets through at least February 28, 2018. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your Absolute Return 500 Fund19 fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation 20 Absolute Return 500 Fund funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-­year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return, its performance relative to its benchmark and its targeted return over the one-year, three-year and five-year periods ended December 31, 2015. The fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Your fund’s class A share cumulative total return performance at net asset value was negative and trailed the return of its benchmark over the one-year period and was positive and exceeded the return of its benchmark over the three-year and five-year periods ended December 31, 2015. Over the one-year, three-year and five-year periods, your fund’s class A share cumulative total return performance at net asset value trailed the fund’s targeted annual return, which is the return of its benchmark plus 500 basis points. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-­driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its Absolute Return 500 Fund21 distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22Absolute Return 500 Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 500 Fund 23 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 500 Fund (the “fund”) at October 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at October 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 14, 2016 24 Absolute Return 500 Fund The fund’s portfolio 10/31/16 COMMON STOCKS (25.5%)* Shares Value Basic materials (1.4%) Anhui Conch Cement Co., Ltd. (China) 341,500 $946,549 Ashland Global Holdings, Inc. 2,600 290,498 Bemis Co., Inc. 7,600 370,272 Braskem SA Class A (Preference) (Brazil) 214,700 1,901,494 China Lesso Group Holdings, Ltd. (China) 1,224,000 896,211 China Railway Construction Corp., Ltd. (China) 1,491,000 1,865,232 Hyosung Corp. (South Korea) 13,629 1,591,149 IRPC PCL (Thailand) 4,433,800 605,574 Lee & Man Paper Manufacturing, Ltd. (China) 259,000 194,285 Lotte Chemical Corp. (South Korea) 936 235,443 PTT Global Chemical PCL (Thailand) 965,200 1,654,747 Reliance Steel & Aluminum Co. 4,900 337,022 Sherwin-Williams Co. (The) 3,800 930,468 Siam Cement PCL (The) (Thailand) 116,950 1,682,466 Sinopec Shanghai Petrochemical Co., Ltd. (China) 2,622,000 1,336,152 Sonoco Products Co. 6,400 321,856 Capital goods (1.6%) Allison Transmission Holdings, Inc. 22,500 659,025 Avery Dennison Corp. 14,800 1,032,892 Berry Plastics Group, Inc. † 7,600 332,500 BWX Technologies, Inc. 8,600 337,292 Carlisle Cos., Inc. 2,500 262,125 China Communications Construction Co., Ltd. (China) 626,000 689,210 China Railway Group, Ltd. (China) 2,070,000 1,597,643 Crown Holdings, Inc. † 8,100 439,425 General Dynamics Corp. 9,800 1,477,252 Honeywell International, Inc. 23,100 2,533,608 Northrop Grumman Corp. 12,900 2,954,100 Raytheon Co. 20,800 2,841,488 Waste Management, Inc. 32,800 2,153,648 Communication services (2.1%) AT&T, Inc. 28,700 1,055,873 China Mobile, Ltd. (China) 43,000 492,554 Comcast Corp. Class A 18,000 1,112,760 DISH Network Corp. Class A † 169,679 9,936,402 Juniper Networks, Inc. 72,600 1,912,284 KT Corp. (South Korea) 1,501 42,334 LG Uplus Corp. (South Korea) 47,774 492,218 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 6,580,800 2,124,450 Telkom SA SOC, Ltd. (South Africa) 244,372 1,127,460 Verizon Communications, Inc. 75,896 3,650,598 Consumer cyclicals (2.8%) Alfa SAB de CV (Mexico) 248,571 377,177 Aramark 5,700 212,211 Automatic Data Processing, Inc. 30,200 2,629,212 Absolute Return 500 Fund25 COMMON STOCKS (25.5%)* cont . Shares Value Consumer cyclicals cont . AutoZone, Inc. † 2,700 $2,003,832 Carter’s, Inc. 3,200 276,288 CBS Corp. Class B (non-voting shares) 19,500 1,104,090 China Dongxiang Group Co., Ltd. (China) 1,528,000 297,134 Clorox Co. (The) 1,600 192,032 Dollar General Corp. 28,300 1,955,247 Hankook Tire Co., Ltd. (South Korea) 3,914 188,770 Hasbro, Inc. 13,700 1,142,717 Home Depot, Inc. (The) 3,000 366,030 Hyatt Hotels Corp. Class A † 6,000 304,740 Imperial Holdings, Ltd. (South Africa) 98,998 1,250,493 Interpublic Group of Cos., Inc. (The) 35,200 788,128 Itausa — Investimentos Itau SA (Brazil) 413,000 1,221,404 John Wiley & Sons, Inc. Class A 3,300 170,280 Kia Motors Corp. (South Korea) 40,903 1,452,214 Kimberly-Clark Corp. 2,400 274,584 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 782,366 1,685,930 Lowe’s Cos., Inc. 32,200 2,146,130 Madison Square Garden Co. (The) Class A † 800 132,392 News Corp. Class B 9,200 114,080 Omnicom Group, Inc. 1,152 91,953 PVH Corp. 2,700 288,846 Qualicorp SA (Brazil) 155,200 998,687 Scotts Miracle-Gro Co. (The) Class A 3,200 281,888 ServiceMaster Global Holdings, Inc. † 14,800 529,692 Smiles SA (Brazil) 109,100 1,991,280 TJX Cos., Inc. (The) 19,100 1,408,625 Twenty-First Century Fox, Inc. 59,200 1,555,184 Vail Resorts, Inc. 800 127,552 Vantiv, Inc. Class A † 27,300 1,593,228 World Fuel Services Corp. 5,500 221,375 Consumer staples (2.5%) Altria Group, Inc. 53,100 3,510,972 Church & Dwight Co., Inc. 8,700 419,862 Colgate-Palmolive Co. 29,900 2,133,664 Constellation Brands, Inc. Class A 1,500 250,680 Coty, Inc. Class A † 6,771 155,665 CVS Health Corp. 26,200 2,203,420 General Mills, Inc. 29,300 1,816,014 Gruma SAB de CV Class B (Mexico) 108,516 1,508,465 Grupo Lala SAB de CV (Mexico) 566,800 1,054,072 Hershey Co. (The) 19,600 2,008,216 JBS SA (Brazil) 188,171 572,412 KT&G Corp. (South Korea) 17,631 1,737,849 LG Household & Health Care, Ltd. (South Korea) 1,979 1,418,011 McDonald’s Corp. 25,300 2,848,021 New Oriental Education & Technology Group, Inc. ADR (China) † 8,895 445,906 PepsiCo, Inc. 2,100 225,120 26Absolute Return 500 Fund COMMON STOCKS (25.5%)* cont . Shares Value Consumer staples cont . Philip Morris International, Inc. 900 $86,796 Pool Corp. 2,500 231,450 Procter & Gamble Co. (The) 9,814 851,855 Sao Martinho SA (Brazil) 24,742 492,747 Sysco Corp. 36,200 1,741,944 US Foods Holding Corp. † 3,500 79,100 Energy (1.3%) Bangchak Petroleum PCL (The) (Thailand) 454,500 392,846 Dril-Quip, Inc. † 2,500 118,750 Exxon Mobil Corp. 61,102 5,091,019 FMC Technologies, Inc. † 21,200 684,124 Formosa Petrochemical Corp. (Taiwan) 230,000 768,556 Phillips 66 9,100 738,465 Schlumberger, Ltd. 40,800 3,191,784 SK Innovation Co., Ltd. (South Korea) 9,104 1,193,532 Thai Oil PCL (Thailand) 670,400 1,340,896 Vantage Drilling International (Units) (Cayman Islands) † 1,527 128,268 Financials (5.3%) Aflac, Inc. 12,300 847,101 AGNC Investment Corp. R 83,100 1,666,986 Agricultural Bank of China, Ltd. (China) 4,754,000 2,004,125 Alleghany Corp. † 300 154,863 Allstate Corp. (The) 4,600 312,340 Ally Financial, Inc. 25,300 457,171 American Financial Group, Inc. 2,800 208,600 Annaly Capital Management, Inc. R 76,200 789,432 Aspen Insurance Holdings, Ltd. 6,500 313,625 Associated Banc-Corp. 5,600 113,680 Assured Guaranty, Ltd. 6,500 194,285 Banco Bradesco SA ADR (Brazil) 155,026 1,613,821 Bank Negara Indonesia Persero Tbk PT (Indonesia) 2,771,900 1,181,805 Bank of Communications Co., Ltd. (China) 2,355,000 1,794,289 Bank of New York Mellon Corp. (The) 22,000 951,940 Berkshire Hathaway, Inc. Class B † 10,500 1,515,150 Brandywine Realty Trust R 10,600 164,300 Broadridge Financial Solutions, Inc. 8,600 556,076 Capital One Financial Corp. 14,600 1,080,984 Chimera Investment Corp. R 33,900 531,213 China Cinda Asset Management Co., Ltd. (China) 3,618,000 1,301,338 China Construction Bank Corp. (China) 2,349,000 1,715,654 China Life Insurance Co., Ltd. (Taiwan) 162,000 149,350 Chongqing Rural Commercial Bank Co., Ltd. (China) 1,377,000 825,488 CoreLogic, Inc. † 7,500 319,200 Corporate Office Properties Trust R 6,000 160,140 Discover Financial Services 20,700 1,166,031 Equity Commonwealth † R 8,900 268,869 Equity Lifestyle Properties, Inc. R 2,700 204,768 Absolute Return 500 Fund 27 COMMON STOCKS (25.5%)* cont . Shares Value Financials cont . Equity One, Inc. R 5,900 $168,150 Equity Residential Trust R 13,400 827,450 Everest Re Group, Ltd. 2,736 556,831 Guangzhou R&F Properties Co., Ltd. (China) 1,136,800 1,604,040 Hanover Insurance Group, Inc. (The) 1,700 129,523 Highwealth Construction Corp. (Taiwan) 471,000 697,559 Highwoods Properties, Inc. R 5,500 272,965 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 16,909 521,323 Industrial & Commercial Bank of China, Ltd. (China) 3,333,000 2,001,585 Industrial Bank of Korea (South Korea) 79,439 916,036 Intercontinental Exchange, Inc. 3,600 973,404 KB Financial Group, Inc. (South Korea) 3,389 125,512 Liberty Holdings, Ltd. (South Africa) 130,967 1,126,217 Liberty Property Trust R 6,500 262,795 Macerich Co. (The) R 5,100 360,978 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 356,049 447,958 Marsh & McLennan Cos., Inc. 19,000 1,204,410 MFA Financial, Inc. R 44,100 322,371 Moscow Exchange MICEX-RTS OAO (Russia) † 896,903 1,653,951 MRV Engenharia e Participacoes SA (Brazil) 411,000 1,591,466 Old Mutual PLC (South Africa) 423,566 1,044,667 People’s Insurance Co. Group of China, Ltd. (China) 3,886,000 1,548,035 PNC Financial Services Group, Inc. (The) 25,700 2,456,920 Popular, Inc. (Puerto Rico) 10,800 392,040 Post Properties, Inc. R 2,700 177,633 Public Storage R 700 149,604 Regency Centers Corp. R 5,300 381,971 Reinsurance Group of America, Inc. 3,600 388,296 Retail Properties of America, Inc. Class A R 9,100 141,687 Sberbank of Russia PJSC ADR (Russia) 248,322 2,356,576 Shinhan Financial Group Co., Ltd. (South Korea) 14,973 576,196 SunTrust Banks, Inc. 19,200 868,416 TCF Financial Corp. 17,900 255,970 Travelers Cos., Inc. (The) 10,400 1,125,072 Two Harbors Investment Corp. R 44,000 366,520 U.S. Bancorp 24,500 1,096,620 Voya Financial, Inc. 28,300 864,565 Weingarten Realty Investors R 4,600 166,566 Wells Fargo & Co. 59,100 2,719,191 Western Alliance Bancorp † 6,000 224,160 Health care (2.3%) AmerisourceBergen Corp. 9,400 661,008 C.R. Bard, Inc. 3,100 671,708 Charles River Laboratories International, Inc. † 2,500 189,700 DaVita Inc. † 17,000 996,540 Intuitive Surgical, Inc. † 2,300 1,545,784 Johnson & Johnson 42,400 4,917,976 McKesson Corp. 13,600 1,729,512 28 Absolute Return 500 Fund COMMON STOCKS (25.5%)* cont . Shares Value Health care cont . Merck & Co., Inc. 25,300 $1,485,616 Pfizer, Inc. 117,200 3,716,412 Richter Gedeon Nyrt (Hungary) 80,612 1,732,633 St Shine Optical Co., Ltd. (Taiwan) 10,000 210,082 Thermo Fisher Scientific, Inc. 19,000 2,793,570 UnitedHealth Group, Inc. 21,900 3,095,127 VWR Corp. † 5,100 140,301 Waters Corp. † 1,300 180,882 Technology (4.5%) Agilent Technologies, Inc. 12,600 548,982 Alibaba Group Holding, Ltd. ADR (China) † S 7,107 722,711 Alphabet, Inc. Class A † 5,700 4,616,430 Amdocs, Ltd. 11,600 678,020 Apple, Inc. 18,313 2,079,258 Applied Materials, Inc. 75,400 2,192,632 AU Optronics Corp. (Taiwan) 378,000 143,655 Cisco Systems, Inc. 122,300 3,752,164 CommerceHub, Inc. Ser. C † 10,700 161,035 eBay, Inc. † 89,200 2,543,092 Fiserv, Inc. † 15,500 1,526,440 Fitbit, Inc. Class A † S 47,300 627,198 Foxconn Technology Co., Ltd. (Taiwan) 637,310 1,848,752 Genpact, Ltd. † 11,200 257,488 Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,138,500 3,072,017 Intuit, Inc. 8,500 924,290 L-3 Communications Holdings, Inc. 3,100 424,514 Microsoft Corp. 16,319 977,834 Motorola Solutions, Inc. 7,200 522,576 MSCI, Inc. 2,600 208,494 NetEase, Inc. ADR (China) 10,505 2,699,680 Paychex, Inc. 40,600 2,241,120 Samsung Electronics Co., Ltd. (South Korea) 4,457 6,355,922 Synopsys, Inc. † 11,600 687,996 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 88,165 2,741,932 Tencent Holdings, Ltd. (China) 87,700 2,322,273 Texas Instruments, Inc. 28,000 1,983,800 Tripod Technology Corp. (Taiwan) 188,000 444,090 Transportation (0.6%) AirAsia Bhd (Malaysia) 142,600 94,146 China Southern Airlines Co., Ltd. (China) 2,034,000 1,144,267 Controladora Vuela Cia de Aviacion SAB de CV Class A (Mexico) † 112,925 215,801 Eva Airways Corp. (Taiwan) 743,000 357,767 MISC Bhd (Malaysia) 503,400 902,292 Southwest Airlines Co. 15,500 620,775 United Parcel Service, Inc. Class B S 28,486 3,069,651 Absolute Return 500 Fund 29 COMMON STOCKS (25.5%)* cont . Shares Value Utilities and power (1.1%) American Electric Power Co., Inc. 17,300 $1,121,732 American Water Works Co., Inc. 7,300 540,492 Equatorial Energia SA (Brazil) 106,400 1,898,000 Eversource Energy 7,500 412,950 Great Plains Energy, Inc. 12,700 361,188 Korea Electric Power Corp. (South Korea) 41,354 1,783,917 NiSource, Inc. 18,900 439,614 PG&E Corp. 26,900 1,671,028 Southern Co. (The) 28,100 1,449,117 Tenaga Nasional Bhd (Malaysia) 576,600 1,970,068 Westar Energy, Inc. 6,600 378,312 Total common stocks (cost $243,346,372) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (22.6%)* amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 4.50%, TBA, 11/1/46 $1,000,000 $1,079,219 U.S. Government Agency Mortgage Obligations (22.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3.50%, 8/1/43 756,488 805,542 3.00%, 3/1/43 702,783 725,514 Federal National Mortgage Association Pass-Through Certificates 5.50%, 1/1/38 722,200 819,369 5.50%, TBA, 11/1/46 2,000,000 2,253,148 4.50%, TBA, 12/1/46 1,000,000 1,092,188 4.50%, TBA, 11/1/46 1,000,000 1,092,969 3.50%, with due dates from 7/1/43 to 11/1/45 1,684,486 1,781,523 3.50%, TBA, 12/1/46 38,000,000 39,854,385 3.50%, TBA, 11/1/46 40,000,000 41,994,172 3.00%, TBA, 12/1/46 46,000,000 47,266,799 3.00%, TBA, 11/1/46 46,000,000 47,358,435 2.50%, TBA, 12/1/46 14,000,000 13,949,827 2.50%, TBA, 11/1/46 38,000,000 37,929,130 Total U.S. government and agency mortgage obligations (cost $239,170,062) Principal MORTGAGE-BACKED SECURITIES (9.5%)* amount Value Agency collateralized mortgage obligations (5.2%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 15.579%, 6/15/34 $89,166 $113,680 IFB Ser. 3232, Class KS, IO, 5.765%, 10/15/36 469,841 77,524 IFB Ser. 4104, Class S, IO, 5.565%, 9/15/42 450,491 100,301 IFB Ser. 3116, Class AS, IO, 5.565%, 11/15/34 46,948 792 IFB Ser. 3852, Class NT, 5.465%, 5/15/41 1,705,801 1,768,020 Ser. 4322, Class ID, IO, 4.50%, 5/15/43 4,724,838 618,665 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 951,557 160,528 30 Absolute Return 500 Fund Principal MORTGAGE-BACKED SECURITIES (9.5%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation Ser. 4568, Class MI, IO, 4.00%, 4/15/46 $3,683,711 $442,045 Ser. 4462, IO, 4.00%, 4/15/45 1,269,875 210,025 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 2,942,369 485,491 Ser. 4355, Class DI, IO, 4.00%, 3/15/44 3,077,449 264,661 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 2,051,052 301,140 Ser. 4121, Class MI, IO, 4.00%, 10/15/42 1,307,222 233,666 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 2,424,533 406,839 Ser. 4213, Class GI, IO, 4.00%, 11/15/41 779,767 90,531 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 3,864,286 555,800 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 3,591,790 315,359 Ser. 303, Class C18, IO, 3.50%, 1/15/43 1,850,073 306,881 Ser. 4121, Class AI, IO, 3.50%, 10/15/42 3,372,396 614,096 Ser. 4136, Class IW, IO, 3.50%, 10/15/42 2,138,639 277,009 Ser. 4097, Class PI, IO, 3.50%, 11/15/40 2,494,456 237,150 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 1,663,223 193,350 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 3,862,877 398,224 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 1,529,350 151,865 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 2,465,990 264,804 FRB Ser. 8, Class A9, IO, 0.455%, 11/15/28 175,859 2,418 FRB Ser. 59, Class 1AX, IO, 0.277%, 10/25/43 449,740 4,568 Ser. 48, Class A2, IO, 0.212%, 7/25/33 670,543 5,003 Ser. 315, PO, zero%, 9/15/43 2,598,748 2,104,976 Ser. 3206, Class EO, PO, zero%, 8/15/36 28,737 25,988 Ser. 3175, Class MO, PO, zero%, 6/15/36 24,153 21,030 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 24.83%, 5/25/35 51,998 81,297 IFB Ser. 11-4, Class CS, 11.832%, 5/25/40 585,831 697,020 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 2,575,669 618,649 IFB Ser. 12-68, Class BS, IO, 5.466%, 7/25/42 5,063,872 893,297 IFB Ser. 13-101, Class SE, IO, 5.366%, 10/25/43 1,182,368 285,842 Ser. 397, Class 2, IO, 5.00%, 9/25/39 22,144 3,684 Ser. 421, Class C6, IO, 4.00%, 5/25/45 2,684,007 413,807 Ser. 14-47, Class IP, IO, 4.00%, 3/25/44 1,961,190 237,551 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 2,922,873 496,596 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 1,225,919 143,460 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 2,345,676 252,160 Ser. 409, Class C16, IO, 4.00%, 11/25/40 391,326 55,099 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 3,987,335 710,072 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 1,415,587 138,487 Ser. 14-10, IO, 3.50%, 8/25/42 1,220,630 136,997 Ser. 12-101, Class PI, IO, 3.50%, 8/25/40 1,559,713 127,586 Ser. 14-76, IO, 3.50%, 11/25/39 3,698,518 365,302 Ser. 13-21, Class AI, IO, 3.50%, 3/25/33 2,247,816 329,853 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 1,595,271 173,725 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 3,120,868 278,475 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 3,143,788 325,384 Ser. 6, Class BI, IO, 3.00%, 12/25/42 2,482,614 192,651 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,430,340 212,655 Absolute Return 500 Fund 31 Principal MORTGAGE-BACKED SECURITIES (9.5%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 $4,290,310 $298,134 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 3,467,926 278,740 Ser. 98-W2, Class X, IO, 0.783%, 6/25/28 1,120,263 54,613 FRB Ser. 03-W10, Class 1, IO, 0.621%, 6/25/43 144,743 1,832 Ser. 98-W5, Class X, IO, 0.444%, 7/25/28 342,441 16,694 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 2,720,554 506,485 IFB Ser. 13-129, Class SN, IO, 5.624%, 9/20/43 520,190 87,293 IFB Ser. 16-77, Class SC, IO, 5.574%, 10/20/45 1,961,037 426,526 IFB Ser. 13-99, Class VS, IO, 5.565%, 7/16/43 651,408 114,075 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 2,369,033 409,772 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 2,461,723 448,600 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 1,207,605 199,943 Ser. 14-76, IO, 5.00%, 5/20/44 2,540,502 483,772 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 1,427,135 251,239 Ser. 14-2, Class IC, IO, 5.00%, 1/16/44 3,308,241 673,139 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 920,547 167,484 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 206,194 8,326 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 520,355 96,083 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 639,851 112,313 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 2,741,649 498,854 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 1,688,777 313,285 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 3,994,599 686,477 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 54,021 6,105 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 1,195,763 189,528 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 612,402 102,092 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 760,764 122,358 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 552,588 91,944 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 1,834,925 363,507 Ser. 10-103, Class DI, IO, 4.50%, 12/20/38 1,115,645 46,360 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 6,154,529 907,547 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 1,665,013 177,854 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 4,626,867 745,941 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 2,403,553 509,171 Ser. 15-40, IO, 4.00%, 3/20/45 843,542 168,848 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 1,018,893 148,859 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 F 4,813,099 834,379 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 1,559,515 247,548 Ser. 14-104, IO, 4.00%, 3/20/42 2,594,503 416,625 Ser. 12-50, Class PI, IO, 4.00%, 12/20/41 1,073,159 151,315 Ser. 12-8, Class PI, IO, 4.00%, 5/20/41 5,640,810 742,162 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 3,013,756 267,908 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 3,651,809 370,038 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 3,560,989 520,442 Ser. 15-24, Class CI, IO, 3.50%, 2/20/45 1,147,577 220,129 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 1,351,026 200,996 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 1,319,441 89,577 Ser. 13-76, IO, 3.50%, 5/20/43 1,048,916 122,713 32 Absolute Return 500 Fund Principal MORTGAGE-BACKED SECURITIES (9.5%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 $2,565,654 $303,260 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 1,921,259 175,987 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 1,152,278 133,411 Ser. 12-145, IO, 3.50%, 12/20/42 1,335,382 199,940 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 551,081 63,523 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 3,872,427 680,773 Ser. 13-37, Class LI, IO, 3.50%, 1/20/42 1,033,238 102,743 Ser. 12-141, Class WI, IO, 3.50%, 11/20/41 2,669,957 209,431 Ser. 15-36, Class GI, IO, 3.50%, 6/16/41 1,548,253 168,001 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 852,473 56,185 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 2,634,476 119,263 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 2,714,763 305,411 Ser. 183, Class AI, IO, 3.50%, 10/20/39 2,427,580 247,341 Ser. 15-118, Class EI, IO, 3.50%, 7/20/39 3,666,953 339,050 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 3,377,908 340,865 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 3,908,438 357,622 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 6,367,636 526,858 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 4,260,529 544,168 Ser. 15-24, Class IC, IO, 3.50%, 11/20/37 1,764,296 214,478 Ser. 14-115, Class QI, IO, 3.00%, 3/20/29 1,881,236 168,352 Ser. 15-H22, Class GI, IO, 2.578%, 9/20/65 5,109,606 708,191 FRB Ser. 15-H16, Class XI, IO, 2.468%, 7/20/65 4,415,039 558,944 Ser. 15-H20, Class CI, IO, 2.442%, 8/20/65 8,846,571 1,126,664 Ser. 15-H25, Class BI, IO, 2.378%, 10/20/65 8,168,537 990,844 Ser. 16-H04, Class HI, IO, 2.363%, 7/20/65 2,680,571 309,606 Ser. 16-H11, Class HI, IO, 2.081%, 1/20/66 2,920,218 329,506 Ser. 15-H09, Class AI, IO, 2.049%, 4/20/65 5,842,950 631,039 Ser. 15-H24, Class HI, IO, 2.03%, 9/20/65 10,312,628 896,167 Ser. 16-H03, Class AI, IO, 2.001%, 1/20/66 7,094,425 867,712 Ser. 16-H02, Class BI, IO, 1.964%, 11/20/65 10,311,352 1,205,428 Ser. 14-H21, Class AI, IO, 1.963%, 10/20/64 6,929,602 740,081 Ser. 15-H15, Class JI, IO, 1.94%, 6/20/65 5,744,406 649,692 Ser. 15-H19, Class NI, IO, 1.913%, 7/20/65 6,785,490 746,404 Ser. 16-H04, Class KI, IO, 1.873%, 2/20/66 6,521,481 676,428 Ser. 15-H25, Class EI, IO, 1.849%, 10/20/65 6,110,751 628,185 Ser. 15-H18, Class IA, IO, 1.83%, 6/20/65 3,386,498 296,319 Ser. 15-H10, Class CI, IO, 1.809%, 4/20/65 6,342,132 652,751 Ser. 15-H26, Class GI, IO, 1.794%, 10/20/65 5,136,843 539,368 Ser. 15-H26, Class EI, IO, 1.723%, 10/20/65 4,808,036 488,977 Ser. 15-H09, Class BI, IO, 1.701%, 3/20/65 8,556,093 799,139 Ser. 15-H10, Class EI, IO, 1.637%, 4/20/65 5,848,679 414,671 Ser. 15-H24, Class BI, IO, 1.616%, 8/20/65 8,962,514 587,941 Ser. 15-H25, Class AI, IO, 1.615%, 9/20/65 8,322,750 750,712 Ser. 15-H14, Class BI, IO, 1.593%, 5/20/65 6,150,993 420,728 Ser. 16-H08, Class GI, IO, 1.432%, 4/20/66 8,876,859 614,279 Ser. 11-H08, Class GI, IO, 1.258%, 3/20/61 11,708,835 634,619 Ser. 15-H26, Class CI, IO, 0.576%, 8/20/65 13,681,174 339,293 Absolute Return 500 Fund 33 Principal MORTGAGE-BACKED SECURITIES (9.5%)* cont . amount Value Agency collateralized mortgage obligations cont . GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 $59,672 $— FRB Ser. 98-2, IO, 1.004%, 5/19/27 36,994 — FRB Ser. 99-2, IO, 0.84%, 9/19/27 88,104 771 FRB Ser. 98-3, IO, zero%, 9/19/27 41,055 — Commercial mortgage-backed securities (2.5%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 190,501 188,952 FRB Ser. 07-1, Class XW, IO, 0.311%, 1/15/49 1,998,352 5,117 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.27%, 2/10/51 1,000,000 901,700 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.403%, 10/10/45 146,147 146,097 FRB Ser. 05-1, Class C, 5.349%, 11/10/42 292,000 276,909 Ser. 05-3, Class AJ, 4.767%, 7/10/43 225,000 91,336 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.035%, 7/10/42 112,688 57 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.436%, 3/11/39 516,000 515,678 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 375,000 363,750 Ser. 05-PWR9, Class C, 5.055%, 9/11/42 215,000 215,667 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.436%, 3/11/39 3,084,000 1,387,800 FRB Ser. 06-PW11, Class C, 5.436%, 3/11/39 320,000 80,000 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.116%, 11/15/44 250,000 242,613 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.993%, 3/15/49 130,233 128,032 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC19, Class D, 4.902%, 3/10/47 383,000 322,195 FRB Ser. 13-GC11, Class E, 4.456%, 4/10/46 1,041,000 770,756 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4.75%, 10/15/45 725,000 555,932 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.813%, 12/10/49 300,000 268,575 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4.25%, 12/10/44 452,000 347,226 FRB Ser. 14-UBS6, Class D, 3.965%, 12/10/47 163,000 127,091 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882%, 7/15/37 135,000 134,609 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 03-C3, Class AX, IO, 1.994%, 5/15/38 169,186 2 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 893,011 878,723 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 291,000 266,818 FRB Ser. 13-GC10, Class E, 4.41%, 2/10/46 850,000 634,780 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.32%, 11/10/46 F 488,000 451,506 FRB Ser. 06-GG8, Class X, IO, 0.652%, 11/10/39 7,918,263 7,918 34Absolute Return 500 Fund Principal MORTGAGE-BACKED SECURITIES (9.5%)* cont . amount Value Commercial mortgage-backed securities cont . JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class D, 4.814%, 2/15/47 $894,000 $763,476 FRB Ser. 13-C14, Class E, 4.562%, 8/15/46 675,000 555,188 FRB Ser. 13-C12, Class E, 4.085%, 7/15/45 800,000 604,320 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.079%, 2/12/51 122,000 121,841 FRB Ser. 06-LDP7, Class B, 5.925%, 4/17/45 556,000 102,026 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.179%, 2/12/51 501,000 440,880 FRB Ser. 12-C6, Class F, 5.191%, 5/15/45 334,000 302,404 Ser. 13-C13, Class E, 3.986%, 1/15/46 494,000 397,275 Ser. 13-C10, Class E, 3.50%, 12/15/47 354,000 257,358 Ser. 12-C6, Class G, 2.972%, 5/15/45 366,000 283,467 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 640,000 140,627 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 1,016,000 254,000 FRB Ser. 07-C2, Class XW, IO, 0.451%, 2/15/40 1,489,450 2,162 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.595%, 7/12/38 248,790 243,396 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 212,859 210,726 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.014%, 6/12/43 811,274 6 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 1,814,000 1,412,018 FRB Ser. 13-C11, Class E, 4.37%, 8/15/46 600,000 523,800 FRB Ser. 13-C11, Class F, 4.37%, 8/15/46 696,000 540,444 Ser. 13-C13, Class F, 3.707%, 11/15/46 1,285,000 899,254 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class D, 5.587%, 2/12/44 238,000 72,155 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 861,000 516,600 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 1,213,000 1,211,869 FRB Ser. 06-HQ8, Class C, 5.422%, 3/12/44 950,000 940,500 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 853,000 713,876 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.109%, 6/15/45 638,000 478,947 FRB Ser. 06-C23, Class F, 5.594%, 1/15/45 557,056 551,485 FRB Ser. 06-C29, IO, 0.318%, 11/15/48 11,678,744 467 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.288%, 10/15/44 1,487,000 1,387,981 FRB Ser. 07-C31, IO, 0.182%, 4/15/47 48,243,355 7,538 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.297%, 7/15/46 214,000 194,837 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class E, 5.265%, 6/15/44 321,000 322,958 Ser. 12-C6, Class E, 5.00%, 4/15/45 412,000 338,128 Ser. 11-C4, Class F, 5.00%, 6/15/44 504,000 455,969 Ser. 11-C3, Class E, 5.00%, 3/15/44 367,000 321,822 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 807,004 730,738 Absolute Return 500 Fund 35 Principal MORTGAGE-BACKED SECURITIES (9.5%)* cont . amount Value Commercial mortgage-backed securities cont . WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C10, Class E, 4.453%, 12/15/45 $316,000 $258,034 Ser. 13-C12, Class E, 3.50%, 3/15/48 561,000 432,026 Ser. 13-C14, Class E, 3.25%, 6/15/46 574,000 383,834 Residential mortgage-backed securities (non-agency) (1.8%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.549%, 1/26/36 350,000 262,722 FRB Ser. 12-RR5, Class 4A8, 0.695%, 6/26/35 993,786 955,163 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.459%, 4/25/34 172,879 171,559 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.463%, 6/25/46 1,704,203 1,401,707 FRB Ser. 05-27, Class 1A6, 1.354%, 8/25/35 428,088 323,207 FRB Ser. 05-59, Class 1A1, 0.856%, 11/20/35 506,167 432,177 FRB Ser. 06-OC10, Class 2A2A, 0.714%, 11/25/36 429,026 373,253 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.034%, 1/25/25 954,704 1,103,834 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.034%, 10/25/28 250,000 277,757 Structured Agency Credit Risk Debt FRN Ser. 15-HQA2, Class B, 11.034%, 5/25/28 276,729 306,594 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.534%, 7/25/28 842,918 908,659 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 9.884%, 4/25/28 567,971 608,161 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.284%, 10/25/28 270,000 332,608 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.784%, 9/25/28 920,000 1,119,778 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.284%, 10/25/28 530,000 621,528 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.284%, 8/25/28 710,000 843,653 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.434%, 10/25/28 880,940 948,598 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.234%, 4/25/28 2,622,000 2,795,942 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.084%, 4/25/28 30,000 31,925 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.534%, 7/25/25 880,000 923,467 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.534%, 7/25/25 380,000 403,225 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.084%, 2/25/25 135,417 140,577 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.534%, 5/25/25 82,000 84,823 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.534%, 5/25/25 134,000 138,209 36 Absolute Return 500 Fund Principal MORTGAGE-BACKED SECURITIES (9.5%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . MortgageIT Trust FRB Ser. 04-1, Class M2, 1.539%, 11/25/34 $232,331 $200,959 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.747%, 3/26/47 950,000 589,950 Residential Accredit Loans, Inc. FRB Ser. 06-QO10, Class A1, 0.694%, 1/25/37 425,162 358,204 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.714%, 1/25/37 646,858 539,572 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR13, Class A1C3, 1.024%, 10/25/45 957,261 821,660 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 2.985%, 3/25/36 390,208 380,362 Total mortgage-backed securities (cost $106,512,791) Principal COMMODITY LINKED NOTES (8.0%)* ††† amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.15%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $9,800,000 $8,706,164 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.14%, 2017 (Indexed to the S&P GSCI ® Light Energy Total Return Index multiplied by 3) 14,100,000 14,018,574 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index — Bloomberg Commodity Index SM 3 Month Forward Sub-Indices versus Bloomberg Commodity Index SM Sub-Indices multiplied by 3) 21,640,000 21,733,874 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.16%, 2017 (Indexed to the S&P GSCI ® Light Energy Total Return Index multiplied by 3) 14,800,000 15,725,302 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 15,571,000 16,377,839 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 6,821,364 7,423,250 Total commodity Linked Notes (cost $82,732,364) Principal SENIOR LOANS (6.8%)* c amount Value Basic materials (0.2%) Builders FirstSource, Inc. bank term loan FRN 4.75%, 7/31/22 $1,922,598 $1,930,289 Ineos US Finance, LLC bank term loan FRN 3.75%, 5/4/18 411,612 412,063 Capital goods (0.4%) Cortes NP Acquistion Corp. bank term loan FRN Ser. B, 6.00%, 9/29/23 1,265,000 1,258,675 Manitowac Foodservice, Inc. bank term loan FRN 5.75%, 3/3/23 907,692 919,795 Reynolds Group Holdings, Inc. bank term loan FRN 4.25%, 2/5/23 435,000 435,840 TransDigm, Inc. bank term loan FRN Ser. C, 3.75%, 2/28/20 431,214 430,256 TransDigm, Inc. bank term loan FRN Ser. D, 3.75%, 6/4/21 782,000 779,068 Absolute Return 500 Fund37 Principal SENIOR LOANS (6.8%)* c cont . amount Value Communication services (0.4%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 $480,000 $481,000 Asurion, LLC bank term loan FRN Ser. B1, 5.00%, 5/24/19 672,545 673,106 Asurion, LLC bank term loan FRN Ser. B2, 4.25%, 7/8/20 956,250 957,104 Asurion, LLC bank term loan FRN Ser. B4, 5.00%, 8/4/22 863,981 867,437 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4.00%, 1/15/20 1,000,000 1,003,250 Consumer cyclicals (2.9%) Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 1,865,411 1,807,117 Amaya Holdings BV bank term loan FRN 5.00%, 8/1/21 980,094 977,950 American Casino & Entertainment Properties, LLC bank term loan FRN 4.75%, 7/7/22 958,951 961,349 Bass Pro Group, LLC bank term loan FRN Ser. B, 4.00%, 6/5/20 408,775 408,264 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 (In default) † 500,149 552,039 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 1,717,906 1,716,297 Chrysler Group, LLC bank term loan FRN Ser. B, 3.50%, 5/24/17 189,812 189,955 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4.25%, 10/16/20 712,180 716,038 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 412,597 414,144 DBP Holding Corp. bank term loan FRN Ser. B, 5.00%, 10/11/19 1,574,650 1,461,799 Diamond Resorts International, Inc. bank term loan FRN Ser. B, 7.00%, 9/2/23 570,000 563,350 Family Tree Escrow, LLC bank term loan FRN Ser. B, 3.063%, 7/6/22 63,030 63,582 FCA US, LLC bank term loan FRN Ser. B, 3.25%, 12/31/18 460,514 460,432 Golden Nugget, Inc. bank term loan FRN 4.50%, 11/21/19 552,781 558,309 Golden Nugget, Inc. bank term loan FRN 4.50%, 11/21/19 236,906 239,275 Jeld-Wen, Inc. bank term loan FRN 5.25%, 10/15/21 940,428 943,171 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 742,500 746,831 Jo-Ann Stores, LLC bank term loan FRN 6.00%, 9/29/23 1,900,000 1,891,292 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 992,500 997,773 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 1,241,688 1,139,714 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 1,985,000 2,000,991 Realogy Group, LLC bank term loan FRN Ser. B, 3.75%, 7/20/22 857,227 862,227 ROC Finance, LLC bank term loan FRN 5.00%, 6/20/19 2,294,087 2,288,352 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4.00%, 2/19/19 1,000,631 1,003,669 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6.00%, 10/1/21 1,473,750 1,478,585 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 499,677 463,034 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 737,503 717,836 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 5.00%, 9/2/21 715,285 718,862 Tribune Media Co. bank term loan FRN Ser. B, 3.75%, 12/27/20 996,298 998,374 Univision Communications, Inc. bank term loan FRN 4.00%, 3/1/20 1,115,443 1,116,528 VGD Merger Sub, LLC bank term loan FRN 5.00%, 8/18/23 1,020,000 1,027,862 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 1,265,739 1,255,192 38 Absolute Return 500 Fund Principal SENIOR LOANS (6.8%)* c cont . amount Value Consumer staples (0.8%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4.00%, 2/14/21 $419,250 $411,838 Del Monte Foods, Inc. bank term loan FRN 4.25%, 2/18/21 936,000 867,360 Hostess Brands, LLC bank term loan FRN 8.50%, 8/3/23 885,000 888,319 Landry’s, Inc. bank term loan FRN Ser. B, 4.00%, 10/4/23 1,125,000 1,131,094 Libbey Glass, Inc. bank term loan FRN Ser. B, 3.75%, 4/9/21 943,409 943,802 Maple Holdings Acquistion Corp. bank term loan FRN Ser. B, 5.25%, 3/3/23 1,017,960 1,030,430 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 2,205,000 2,209,134 Rite Aid Corp. bank term loan FRN 4.875%, 6/21/21 1,000,000 1,001,750 Energy (0.2%) American Energy-Marcellus, LLC bank term loan FRN 5.25%, 8/4/20 460,000 257,313 Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 735,000 783,510 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 1,100,000 1,122,000 Tervita Corp. bank term loan FRN Ser. B, 6.25%, 5/15/18 207,663 205,067 Financials (0.2%) HUB International, Ltd. bank term loan FRN Ser. B, 4.00%, 10/2/20 975,000 973,917 USI, Inc./NY bank term loan FRN Ser. B, 4.25%, 12/27/19 1,444,088 1,443,787 Health care (0.8%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B2, 3.75%, 2/16/23 1,488,750 1,490,611 AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.75%, 8/17/21 798,000 798,000 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 1,186,964 1,187,211 Envision Healthcare Corp. bank term loan FRN Ser. B, 4.25%, 5/25/18 467,454 467,965 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4.50%, 5/3/18 521,921 517,876 Kinetic Concepts, Inc. bank term loan FRN Ser. F1, 5.00%, 11/4/20 1,301,444 1,308,222 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 581,613 565,800 Pharmaceutical Product Development, LLC bank term loan FRN 4.25%, 8/18/22 1,580,000 1,579,013 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 5.25%, 8/5/20 448,745 447,935 Technology (0.5%) Avaya, Inc. bank term loan FRN Ser. B6, 6.50%, 3/31/18 977,137 835,452 First Data Corp. bank term loan FRN 3.524%, 3/24/21 1,095,424 1,101,129 Infor US, Inc. bank term loan FRN Ser. B5, 3.75%, 6/3/20 841,711 838,685 ON Semiconductor Corp. bank term loan FRN Ser. B, 3.25%, 3/31/23 1,500,000 1,508,036 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4.00%, 4/23/19 928,575 848,098 Transportation (—%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4.25%, 4/28/22 409,813 406,432 Absolute Return 500 Fund 39 Principal SENIOR LOANS (6.8%)* c cont . amount Value Utilities and power (0.4%) Dynegy, Inc. bank term loan FRN Ser. C, 5.00%, 6/27/23 $1,000,000 $1,003,889 Energy Transfer Equity LP bank term loan FRN 3.292%, 12/2/19 715,000 708,105 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 710,555 206,949 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 7,293 2,124 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B, 5.00%, 7/27/23 1,685,571 1,697,863 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. C, 5.00%, 7/27/23 384,429 387,232 Total senior loans (cost $72,671,686) Principal CORPORATE BONDS AND NOTES (6.0%)* amount Value Basic materials (0.7%) ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) $345,000 $413,138 Cemex SAB de CV 144A company guaranty sr. sub. FRN 5.63%, 10/15/18 (Mexico) 1,500,000 1,554,375 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 690,000 781,425 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 740,000 755,725 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 1,500,000 1,578,750 Perstorp Holding AB 144A company guaranty sr. notes 8.75%, 5/15/17 (Sweden) 830,000 830,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 1,000,000 1,042,500 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 710,000 734,850 Capital goods (1.1%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8.25%, 10/1/20 1,595,000 1,666,775 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. FRN 4.067%, 5/15/21 (Ireland) 1,805,000 1,843,356 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 1,500,000 1,548,750 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 1,210,000 1,140,425 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 1,850,000 1,882,745 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 1,127,000 1,155,175 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 1,000,000 1,048,760 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/29/20 1,500,000 1,578,750 40 Absolute Return 500 Fund Principal CORPORATE BONDS AND NOTES (6.0%)* cont . amount Value Communication services (0.9%) Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 $1,215,000 $1,181,588 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 645,000 635,325 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 840,000 938,624 Digicel, Ltd. 144A sr. unsec. notes 7.00%, 2/15/20 (Jamaica) 2,355,000 2,246,081 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4.25%, 4/1/18 1,500,000 1,535,625 Sprint Communications, Inc. sr. unsec. unsub. notes 8.375%, 8/15/17 770,000 801,763 Sprint Communications, Inc. sr. unsec. unsub. notes 6.00%, 12/1/16 265,000 265,331 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 500,000 520,000 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 130,000 157,196 Virgin Media Secured Finance PLC 144A sr. notes 6.00%, 4/15/21 (United Kingdom) GBP 477,000 609,812 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 $1,110,000 1,165,500 Consumer cyclicals (0.4%) Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 1,720,000 1,827,500 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 1,500,000 1,584,750 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 1,050,000 1,143,188 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 120,000 126,000 Consumer staples (0.2%) 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 1,080,000 1,115,100 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 550,000 479,875 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 670,000 706,850 Energy (0.7%) Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 900,000 912,938 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 580,000 574,200 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 1,153,000 1,275,506 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 2,169,000 2,133,754 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) 986,000 993,149 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 1,400,000 1,352,400 Absolute Return 500 Fund 41 Principal CORPORATE BONDS AND NOTES (6.0%)* cont . amount Value Financials (0.9%) Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 $600,000 $614,250 CIT Group, Inc. sr. unsec. unsub. notes 5.25%, 3/15/18 900,000 932,094 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 530,000 580,350 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4.875%, 3/15/19 1,070,000 1,065,185 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 920,000 952,200 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 300,000 306,750 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 300,000 323,250 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 250,000 267,513 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) 400,000 412,413 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 1,600,000 1,687,232 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 1,800,000 1,878,750 Health care (0.3%) CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5.125%, 8/15/18 112,000 111,020 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 400,000 349,000 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 610,000 676,338 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7.875%, 2/15/21 110,000 118,525 Tenet Healthcare Corp. company guaranty sr. FRN 4.35%, 6/15/20 720,000 725,400 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 665,000 699,913 Technology (0.5%) CommScope, Inc. 144A company guaranty sr. notes 4.375%, 6/15/20 1,000,000 1,026,250 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 1,000,000 1,047,500 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 1,310,000 1,354,213 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 1,645,000 1,741,644 Utilities and power (0.3%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 1,695,000 1,711,930 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 950,000 934,715 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2%, 4/1/19 175,000 200,095 Total corporate bonds and notes (cost $62,340,786) 42Absolute Return 500 Fund INVESTMENT COMPANIES (5.6%)* Shares Value Consumer Staples Select Sector SPDR Fund S 177,100 $9,350,880 Health Care Select Sector SPDR Fund S 138,000 9,295,680 Materials Select Sector SPDR Fund 419,800 19,625,650 Technology Select Sector SPDR Fund S 227,800 10,802,276 Utility Select Sector SPDR Fund S 197,500 9,762,425 Total investment companies (cost $56,867,330) Expiration Strike WARRANTS (1.3%)* † date price Warrants Value Aurobindo Pharma, Ltd. 144A (India) 6/22/17 $0.00 14,263 $174,704 Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 0.00 202,695 2,031,153 China State Construction Engineering Corp., Ltd. 144A (China) 12/10/17 0.00 1,914,944 2,030,674 HCL Technologies, Ltd. 144A (India) 11/17/16 0.00 93,572 1,075,665 Hindalco Industries, Ltd. 144A (India) 9/26/17 0.00 134,589 301,778 Hindustan Petroleum Corp., Ltd. 144A (India) 6/4/18 0.00 302,514 2,116,441 Indian Oil Corp., Ltd. 144A (India) 10/16/17 0.00 471,906 2,286,875 Infosys, Ltd. 144A (India) 10/10/16 0.00 77,218 1,158,620 Shanghai Automotive Co. (China) 3/2/17 0.00 393,200 1,375,166 Tata Motors, Ltd. 144A (India) 3/9/17 0.00 148,356 1,181,646 Wipro, Ltd. 144A (India) 10/6/17 0.00 14,073 97,857 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 7/24/17 0.00 103,700 329,748 Total warrants (cost $11,976,177) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (1.2%)* amount Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $2,650,000 $2,737,151 Brazil (Federal Republic of) sr. unsec. unsub. notes 10.00%, 1/1/17 (Brazil) (units) BRL 2,750 884,397 Buenos Aires (Province of) 144A sr. unsec. notes 9.125%, 3/16/24 (Argentina) $1,400,000 1,545,678 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 3,070,000 3,522,825 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.375%, 3/24/21 (Croatia) 240,000 266,400 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) 350,000 357,000 Egypt (Government of) 144A sr. unsec. notes 5.875%, 6/11/25 (Egypt) 623,000 577,409 Indonesia (Republic of) 144A sr. unsec. notes 5.25%, 1/17/42 (Indonesia) 553,000 605,553 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) 300,000 327,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 300,000 363,000 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 375,000 655,781 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 1,100,000 1,211,375 Total foreign government and agency bonds and notes (cost $12,159,554) Absolute Return 500 Fund43 Expiration PURCHASED OPTIONS date/strike Contract OUTSTANDING (0.3%)* price amount Value SPDR S&P rust (Put) Oct-17/$183.00 $109,888 $707,802 SPDR S&P rust (Put) Sep-17/180.00 128,593 690,126 SPDR S&P rust (Put) Aug-17/183.00 121,639 625,874 SPDR S&P rust (Put) Jul-17/180.00 128,830 543,447 SPDR S&P rust (Put) Jun-17/175.00 128,720 395,694 SPDR S&P rust (Put) May-17/177.00 135,280 342,786 Total purchased options outstanding (cost $4,756,036) Principal ASSET-BACKED SECURITIES (0.2%)* amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.487%, 2/25/17 (acquired 2/4/16, cost $1,873,000) ∆∆ $1,873,000 $1,873,000 Total asset-backed securities (cost $1,873,000) Principal amount/ SHORT-TERM INVESTMENTS (38.8%)* shares Value Federal National Mortgage Association unsec. discount notes 0.285%, 11/9/16 $28,200,000 $28,198,759 Federal Home Loan Banks unsec. discount notes 0.361%, 1/27/17 9,000,000 8,993,043 Federal Home Loan Banks unsec. discount notes 0.355%, 1/25/17 15,000,000 14,988,660 Federal Home Loan Banks unsec. discount notes 0.350%, 1/20/17 10,000,000 9,992,890 Federal National Mortgage Association unsec. discount notes 0.345%, 1/11/17 8,000,000 7,994,952 Interest in $250,000,000 joint tri-party repurchase agreement dated 10/31/16 with HSBC Bank USA, National Association due 11/1/16 — maturity value of $45,300,378 for an effective yield of 0.300% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 6.500% and due dates ranging from 7/1/22 to 6/1/45, valued at $255,001,422) 45,300,000 45,300,000 Putnam Cash Collateral Pool, LLC 0.74% d Shares 34,464,800 34,464,800 Putnam Short Term Investment Fund 0.50% L Shares 211,717,663 211,717,663 State Street Institutional Liquid Reserves Fund Trust Class 0.38% P Shares 13,214,000 13,214,000 U.S. Treasury Bills 0.317%, 1/19/17 #∆ § $15,000,000 14,990,625 U.S. Treasury Bills 0.341%, 12/8/16 § 455,000 454,921 U.S. Treasury Bills 0.304%, 12/1/16 § 110,000 109,984 U.S. Treasury Bills 0.294%, 11/25/16 #∆ § 17,627,000 17,624,973 U.S. Treasury Bills 0.273%, 11/17/16 § 1,031,000 1,030,919 U.S. Treasury Bills 0.291%, 11/10/16 # § 89,000 88,997 Total short-term investments (cost $409,159,025) TOTAL INVESTMENTS Total investments (cost $1,303,565,183) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound 44 Absolute Return 500 Fund NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,053,844,889. †† † The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,873,000, or 0.2% of net assets. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). Absolute Return 500 Fund 45 L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $317,190,864 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $142,166,847) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N. A. Australian Dollar Buy 1/18/17 $1,386,949 $1,396,549 $(9,600) British Pound Sell 12/21/16 2,205,793 2,394,688 188,895 Canadian Dollar Buy 1/18/17 736,553 752,418 (15,865) Euro Buy 12/21/16 3,255,062 3,331,376 (76,314) Hong Kong Dollar Sell 11/16/16 1,748,263 1,748,875 612 Japanese Yen Sell 11/16/16 1,212,292 1,162,510 (49,782) Norwegian Krone Sell 12/21/16 1,641,342 1,645,970 4,628 Swedish Krona Buy 12/21/16 1,578,723 1,519,308 59,415 Barclays Bank PLC Australian Dollar Buy 1/18/17 467,176 470,447 (3,271) Euro Buy 12/21/16 4,731,425 4,787,062 (55,637) Euro Sell 12/21/16 4,731,425 4,726,416 (5,009) Japanese Yen Buy 11/16/16 3,449,453 3,523,912 (74,459) Japanese Yen Sell 11/16/16 3,449,453 3,546,635 97,182 Swedish Krona Buy 12/21/16 1,592,331 1,631,386 (39,055) Swedish Krona Sell 12/21/16 1,592,331 1,607,057 14,726 Citibank, N.A. Australian Dollar Buy 1/18/17 1,281,639 1,304,001 (22,362) Brazilian Real Sell 1/3/17 852,692 828,414 (24,278) British Pound Sell 12/21/16 80,144 86,814 6,670 Euro Buy 12/21/16 3,245,270 3,261,627 (16,357) Euro Sell 12/21/16 3,245,270 3,244,189 (1,081) New Zealand Dollar Buy 1/18/17 4,148,860 4,175,389 (26,529) Swedish Krona Buy 12/21/16 1,574,251 1,588,991 (14,740) Swedish Krona Sell 12/21/16 1,574,251 1,658,375 84,124 46 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $142,166,847) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Canadian Dollar Buy 1/18/17 $1,575,759 $1,599,683 $(23,924) Canadian Dollar Sell 1/18/17 1,575,759 1,582,973 7,214 Hong Kong Dollar Sell 11/16/16 1,720,874 1,721,601 727 Japanese Yen Buy 11/16/16 907,077 909,518 (2,441) Japanese Yen Sell 11/16/16 907,077 932,546 25,469 Swedish Krona Buy 12/21/16 1,553,962 1,648,763 (94,801) Swedish Krona Sell 12/21/16 1,553,962 1,628,983 75,021 Goldman Sachs International Australian Dollar Buy 1/18/17 2,562,063 2,580,292 (18,229) British Pound Sell 12/21/16 1,431,927 1,551,523 119,596 Canadian Dollar Buy 1/18/17 1,707,582 1,744,376 (36,794) Euro Buy 12/21/16 1,513,000 1,592,877 (79,877) Indian Rupee Buy 11/16/16 1,636,849 1,632,544 4,305 Indian Rupee Sell 11/16/16 1,636,849 1,636,597 (252) Indonesian Rupiah Buy 11/16/16 1,748,563 1,724,372 24,191 Indonesian Rupiah Sell 11/16/16 1,748,563 1,738,945 (9,618) Japanese Yen Sell 11/16/16 1,805,873 1,849,621 43,748 Russian Ruble Buy 12/21/16 122,717 38,439 84,278 Swedish Krona Buy 12/21/16 3,156,182 3,246,430 (90,248) Swedish Krona Sell 12/21/16 3,156,182 3,314,863 158,681 HSBC Bank USA, National Association Australian Dollar Buy 1/18/17 76,610 77,157 (547) Hong Kong Dollar Sell 11/16/16 1,331,475 1,331,993 518 Swedish Krona Buy 12/21/16 1,592,964 1,629,705 (36,741) Swedish Krona Sell 12/21/16 1,592,964 1,607,603 14,639 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/18/17 2,267,848 2,284,214 (16,366) British Pound Sell 12/21/16 3,926,557 4,256,043 329,486 Canadian Dollar Buy 1/18/17 283,416 249,024 34,392 Euro Buy 12/21/16 552,082 620,325 (68,243) Hong Kong Dollar Sell 11/16/16 1,743,079 1,743,878 799 Indian Rupee Buy 11/16/16 1,671,935 1,654,140 17,795 Indian Rupee Sell 11/16/16 1,671,935 1,672,618 683 Indonesian Rupiah Buy 11/16/16 1,753,753 1,704,669 49,084 Indonesian Rupiah Sell 11/16/16 1,753,753 1,765,177 11,424 Japanese Yen Sell 11/16/16 1,931,992 1,986,665 54,673 New Zealand Dollar Buy 1/18/17 3,806,545 3,867,589 (61,044) Norwegian Krone Sell 12/21/16 4,979,911 5,048,727 68,816 Russian Ruble Buy 12/21/16 112,847 44,293 68,554 Swedish Krona Sell 12/21/16 3,862 288,944 285,082 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/17 1,581,093 1,593,392 (12,299) British Pound Sell 12/21/16 1,551,653 1,681,855 130,202 Euro Buy 12/21/16 1,632,922 1,664,242 (31,320) Absolute Return 500 Fund 47 FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $142,166,847) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont . Euro Sell 12/21/16 $1,632,922 $1,619,046 $(13,876) Japanese Yen Buy 11/16/16 1,743,384 1,813,004 (69,620) Japanese Yen Sell 11/16/16 1,743,384 1,818,739 75,355 New Zealand Dollar Sell 1/18/17 1,587,059 1,589,427 2,368 Swedish Krona Buy 12/21/16 3,161,099 3,271,028 (109,929) Swedish Krona Sell 12/21/16 3,161,099 3,190,287 29,188 State Street Bank and Trust Co. Australian Dollar Buy 1/18/17 750,381 755,763 (5,382) Canadian Dollar Buy 1/18/17 979,012 1,000,099 (21,087) Canadian Dollar Sell 1/18/17 979,012 983,522 4,510 Euro Buy 12/21/16 1,632,592 1,615,141 17,451 Euro Sell 12/21/16 1,632,592 1,616,785 (15,807) Japanese Yen Sell 11/16/16 56,650 90,071 33,421 UBS AG Japanese Yen Sell 11/16/16 34,813 36,020 1,207 WestPac Banking Corp. Australian Dollar Buy 1/18/17 2,666,841 2,685,546 (18,705) Japanese Yen Sell 11/16/16 236,081 242,761 6,680 Total FUTURES CONTRACTS OUTSTANDING at 10/31/16 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 12 $3,516,204 Dec-16 $(58,411) Euro-CAC 40 Index (Short) 48 2,374,566 Nov-16 1,712 FTSE 100 Index (Short) 19 1,611,409 Dec-16 (62,251) S&P 500 Index E-Mini (Short) 426 45,158,130 Dec-16 526,327 S&P Mid Cap 400 Index E-Mini (Long) 314 47,313,520 Dec-16 (537,677) SPI 200 Index (Long) 1 100,603 Dec-16 339 Tokyo Price Index (Short) 16 2,128,349 Dec-16 (103,053) U.S. Treasury Bond 30 yr (Long) 74 12,041,188 Dec-16 (538,960) U.S. Treasury Bond Ultra 30 yr (Short) 57 10,028,438 Dec-16 639,683 U.S. Treasury Note 2 yr (Long) 84 18,323,813 Dec-16 (4,105) U.S. Treasury Note 5 yr (Short) 199 24,038,578 Dec-16 61,791 U.S. Treasury Note 10 yr (Long) 305 39,535,625 Dec-16 (372,318) U.S. Treasury Note 10 yr (Short) 143 18,536,375 Dec-16 173,997 U.S. Treasury Note Ultra 10 yr (Short) 59 8,349,422 Dec-16 66,916 Total 48 Absolute Return 500 Fund WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/16 (premiums $1,031,439) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 $5,792,000 $437,817 Total WRITTEN OPTIONS OUTSTANDING at 10/31/16 (premiums $130,721) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-16/$220.50 $113,675 $31,837 SPDR S&P rust (Call) Nov-16/220.50 113,677 24,486 SPDR S&P rust (Call) Nov-16/221.00 117,674 7,762 SPDR S&P rust (Call) Nov-16/221.00 117,219 586 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/16 (proceeds receivable $105,867,695) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 4.50%, 11/1/46 $2,000,000 11/14/16 $2,185,156 Federal National Mortgage Association, 4.50%, 11/1/46 1,000,000 11/14/16 1,092,969 Federal National Mortgage Association, 4.00%, 11/1/46 1,000,000 11/14/16 1,070,781 Federal National Mortgage Association, 3.50%, 11/1/46 38,000,000 11/14/16 39,894,463 Federal National Mortgage Association, 3.00%, 11/1/46 46,000,000 11/14/16 47,358,435 Federal National Mortgage Association, 2.50%, 11/1/46 14,000,000 11/14/16 13,973,891 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $36,571,200 E $(40,817) 12/21/21 1.25% 3 month USD- $156,814 LIBOR-BBA 128,197,600 E (206,283) 12/21/18 1.015% 3 month USD- 49,600 LIBOR-BBA 1,547,900 E 2,196 12/21/18 3 month USD- 1.015% (893) LIBOR-BBA 11,606,700 E 33,029 12/21/26 1.60% 3 month USD- 151,023 LIBOR-BBA 240,760,400 E (636,489) 12/21/26 3 month USD- 1.60% (3,084,059) LIBOR-BBA 10,242,800 E (10,396) 12/21/46 3 month USD- 1.90% (387,741) LIBOR-BBA 44,491,000 E (94,145) 12/21/21 3 month USD- 1.30% (226,062) LIBOR-BBA 2,689,000 E 1,555 12/21/26 3 month USD- 1.55% (38,447) LIBOR-BBA 5,691,000 (75) 9/22/26 3 month USD- 1.5365% (73,976) LIBOR-BBA 20,707,000 (275) 9/23/26 1.542% 3 month USD- 258,472 LIBOR-BBA Absolute Return 500 Fund 49 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,196,000 $(122) 9/26/26 1.486% 3 month USD- $164,606 LIBOR-BBA 20,292,200 (269) 9/27/26 3 month USD- 1.467% (400,284) LIBOR-BBA 13,363 E — 4/24/47 3 month USD- 1.92% (479) LIBOR-BBA 9,910,200 E (16,846) 11/23/26 1.58% 3 month USD- 92,949 LIBOR-BBA 3,016,000 (40) 11/2/26 1.6895% 3 month USD- 32 LIBOR-BBA AUD 14,633,000 E (136,199) 12/28/21 1.86% 6 month AUD- 38,206 BBR-BBSW AUD 6,975,000 E (49,767) 12/28/26 2.20% 6 month AUD- 82,329 BBR-BBSW CAD 33,804,000 E (40,526) 12/21/21 1.05% 3 month CAD-BA- (23,085) CDOR CAD 19,634,000 E 26,111 12/21/26 1.45% 3 month CAD-BA- 76,759 CDOR CHF 3,931,000 E (6,521) 12/21/26 6 month CHF- 0.18% 32,862 LIBOR-BBA CHF 9,593,000 E 6,945 12/21/21 6 month CHF- 0.50% 29,901 LIBOR-BBA EUR 16,353,000 E (87,193) 12/21/21 6 month EUR- 0.10% 30,460 EURIBOR-REUTERS EUR 9,041,000 E 10,287 12/21/26 6 month EUR- 0.40% (118,050) EURIBOR-REUTERS GBP 23,543,000 E 72,583 12/21/21 0.65% 6 month GBP- 358,847 LIBOR-BBA GBP 4,119,000 E 42,434 12/21/26 0.90% 6 month GBP- 189,202 LIBOR-BBA NOK 47,120,000 E 10,536 12/21/26 1.55% 6 month NOK- 71,490 NIBOR-NIBR NOK 68,654,000 E 3,458 12/21/21 1.25% 6 month NOK- 48,818 NIBOR-NIBR NZD 10,479,000 E 44,301 12/21/21 2.30% 3 month NZD- 93,460 BBR-FRA NZD 4,850,000 E 1,135 12/21/26 2.65% 3 month NZD- 62,103 BBR-FRA SEK 285,000 E (169) 12/21/21 3 month SEK- 0.10% (27) STIBOR-SIDE SEK 45,907,000 E 2,563 12/21/26 3 month SEK- 0.80% (9,285) STIBOR-SIDE Total E Extended effective date. 50 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 1,582,399 $— 8/2/17 (3 month USD- A basket (MLTRFCF9) $(1,915,187) LIBOR-BBA plus of common stocks 0.10%) units 38,335 — 8/2/17 3 month USD- Russell 1000 Total 2,508,778 LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $317,428 — 1/12/40 4.00% (1 month Synthetic MBX Index 74 USD-LIBOR) 4.00% 30 year Fannie Mae pools 188,051 — 1/12/39 6.00% (1 month Synthetic TRS Index 376 USD-LIBOR) 6.00% 30 year Fannie Mae pools 782,890 — 1/12/40 4.00% (1 month Synthetic MBX Index 182 USD-LIBOR) 4.00% 30 year Fannie Mae pools 24,357 — 1/12/38 6.50% (1 month Synthetic TRS Index (40) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,857,390 — 1/12/40 4.00% (1 month Synthetic MBX Index 431 USD-LIBOR) 4.00% 30 year Fannie Mae pools 263,703 — 1/12/40 4.50% (1 month Synthetic MBX Index (1,355) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,851,914 — 1/12/40 4.50% (1 month Synthetic MBX Index (9,515) USD-LIBOR) 4.50% 30 year Fannie Mae pools 395,554 — 1/12/40 4.50% (1 month Synthetic MBX Index (2,032) USD-LIBOR) 4.50% 30 year Fannie Mae pools 798,982 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (3,381) USD-LIBOR 6.00% 30 year Fannie Mae pools 403,554 — 1/12/38 6.50% (1 month Synthetic TRS Index (666) USD-LIBOR) 6.50% 30 year Fannie Mae pools 306,295 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (1,651) USD-LIBOR 3.50% 30 year Fannie Mae pools 2,840,654 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (8,634) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,572,419 — 1/12/40 5.00% (1 month Synthetic MBX Index (52) USD-LIBOR) 5.00% 30 year Fannie Mae pools Absolute Return 500 Fund51 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $11,918,003 $— 1/12/41 5.00% (1 month Synthetic MBX Index $16,353 USD-LIBOR) 5.00% 30 year Fannie Mae pools 12,795,370 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (67,449) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 614,976 — 1/12/41 5.00% (1 month Synthetic MBX Index 844 USD-LIBOR) 5.00% 30 year Fannie Mae pools 300,666 — 1/12/41 5.00% (1 month Synthetic MBX Index 413 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 742 — 12/16/16 (3 month USD- A basket (CGPUTQL2) (1,050,776) LIBOR-BBA plus of common stocks 0.37%) baskets 482,911 — 11/10/16 3 month USD- A basket (CGPUTS50) 1,470,244 LIBOR-BBA minus of common stocks 0.75% units 43,989 — 3/17/17 3 month USD- MSCI Emerging (118,327) LIBOR-BBA minus Markets TR Net USD 0.14% units 16,137 — 11/23/16 3 month USD- Russell 1000 Total 2,864,940 LIBOR-BBA minus Return Index 0.05% units 26,536 — 10/17/17 3 month USD- MSCI Emerging (101,800) LIBOR-BBA plus Markets TR Net USD 0.28% Credit Suisse International $505,321 — 1/12/41 5.00% (1 month Synthetic MBX Index 693 USD-LIBOR) 5.00% 30 year Fannie Mae pools 165,974 — 1/12/41 4.00% (1 month Synthetic TRS Index 964 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,090,116 — 1/12/43 3.50% (1 month Synthetic TRS Index 5,875 USD-LIBOR) 3.50% 30 year Fannie Mae pools 599,592 — 1/12/43 3.50% (1 month Synthetic TRS Index 3,231 USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,086 — 1/12/43 3.50% (1 month Synthetic TRS Index 27 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,407,286 — 1/12/45 4.00% (1 month Synthetic TRS Index 14,363 USD-LIBOR) 4.00% 30 year Fannie Mae pools 52 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont . $1,280,512 $— 1/12/45 4.00% (1 month Synthetic TRS Index $7,640 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,270,882 — 1/12/45 3.50% (1 month Synthetic TRS Index 7,452 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,632,690 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (9,481) USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 583,447 — 1/12/34 (5.00%) 1 month Synthetic TRS Index (680) USD-LIBOR 5.00% 30 year Fannie Mae pools baskets 331,582 — 10/24/17 3 month USD- A basket (DBCT14SP) (36,535) LIBOR-BBA minus of common stocks 0.45% baskets 331,411 — 10/24/17 (3 month USD- A basket (DBCTPL8P) 196,880 LIBOR-BBA plus of common stocks 0.31%) Goldman Sachs International $618,647 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,021) USD-LIBOR) 6.50% 30 year Fannie Mae pools 477,301 — 1/12/38 6.50% (1 month Synthetic TRS Index (788) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,509,530 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,019 USD-LIBOR) 6.00% 30 year Fannie Mae pools 840,373 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,387) USD-LIBOR) 6.50% 30 year Fannie Mae pools 667,529 — 1/12/41 5.00% (1 month Synthetic MBX Index 916 USD-LIBOR) 5.00% 30 year Fannie Mae pools 700,093 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,690) USD-LIBOR 6.50% 30 year Fannie Mae pools 262,983 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,386) USD-LIBOR 6.50% 30 year Fannie Mae pools 583,447 — 1/12/34 5.00% (1 month Synthetic TRS Index 680 USD-LIBOR) 5.00% 30 year Fannie Mae pools 585,433 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,171 USD-LIBOR) 6.00% 30 year Fannie Mae pools Absolute Return 500 Fund 53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $959,009 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(5,055) USD-LIBOR 6.50% 30 year Fannie Mae pools 44,985 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (237) USD-LIBOR 6.50% 30 year Fannie Mae pools 119,943 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (632) USD-LIBOR 6.50% 30 year Fannie Mae pools 25,131 — 1/12/38 6.50% (1 month Synthetic TRS Index (41) USD-LIBOR) 6.50% 30 year Fannie Mae pools 678,013 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,119) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,093,807 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,187 USD-LIBOR) 6.00% 30 year Fannie Mae pools 42,550 — 1/12/41 4.00% (1 month Synthetic TRS Index 247 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,271,022 — 1/12/45 4.00% (1 month Synthetic TRS Index 7,583 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,388,499 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (7,482) USD-LIBOR 3.50% 30 year Fannie Mae pools 1,419,482 — 1/12/44 (3.00%) 1 month Synthetic TRS Index (6,168) USD-LIBOR 3.00% 30 year Fannie Mae pools baskets 1,482,017 — 12/15/20 (1 month USD- A basket (GSCBPUR1) (768,875) LIBOR-BBA plus of common stocks 0.44%) units 319,197 — 12/15/20 (0.45%) Goldman Sachs 296,915 Volatility Carry US Scaled 3x Excess Return Strategy units 10,339 — 12/12/16 1 month USD- MSCI Emerging (40,743) LIBOR-BBA minus Markets TR Net USD 0.17% units 284,405 — 12/15/20 (0.45%) Goldman Sachs 300,050 Volatility Carry US Series 30 Excess Return Strategy 54 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $215,851 $— 1/12/41 4.00% (1 month Synthetic TRS Index $1,254 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,208,314 — 1/12/41 4.00% (1 month Synthetic TRS Index 7,017 USD-LIBOR) 4.00% 30 year Fannie Mae pools baskets 1,447,685 — 6/28/17 3 month USD- A basket (JPCMPTSH) 4,869,833 LIBOR-BBA minus of common stocks 0.44% JPMorgan Securities LLC $1,487,646 — 1/12/45 (4.00%) 1 month Synthetic TRS Index (8,876) USD-LIBOR 4.00% 30 year Fannie Mae pools UBS AG units 198,262 — 8/21/17 1 month USD- MSCI Emerging 846,543 LIBOR-BBA plus Markets TR Net USD 0.35% Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $4,580 $67,000 5/11/63 300 bp $(869) CMBX NA BBB– Index BBB–/P 6,498 114,000 5/11/63 300 bp (2,772) CMBX NA BBB– Index BBB–/P 15,001 243,000 5/11/63 300 bp (4,758) Barclays Bank PLC CMBX NA BBB– Index BBB–/P 26,163 236,000 5/11/63 300 bp 6,972 CMBX NA BBB– Index BBB–/P 6,430 1,144,000 1/17/47 300 bp (90,142) Credit Suisse International CMBX NA BB Index — (84,345) 601,000 1/17/47 (500 bp) 8,466 CMBX NA BB Index — (57,682) 3,268,000 5/11/63 (500 bp) 443,720 CMBX NA BB Index — (29,960) 183,000 1/17/47 (500 bp) (1,699) CMBX NA BBB– Index BBB–/P 2,517,910 34,065,000 1/17/47 300 bp (357,744) Goldman Sachs International CMBX NA BB Index — (216,261) 2,114,000 5/11/63 (500 bp) 108,086 CMBX NA BB Index — (24,666) 163,000 1/17/47 (500 bp) 505 CMBX NA BB Index — (44,127) 261,000 1/17/47 (500 bp) (3,822) Absolute Return 500 Fund 55 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/16 cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont . CMBX NA BBB– Index BBB–/P $12,675 $243,000 5/11/63 300 bp $(7,085) CMBX NA BBB– Index BBB–/P 15,594 198,000 1/17/47 300 bp (1,120) CMBX NA BBB– Index BBB–/P 353,871 5,077,000 1/17/47 300 bp (74,713) CMBX NA BBB– Index BBB–/P 607,951 8,225,000 1/17/47 300 bp (86,377) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 27 Index B+/P $1,500,062 $42,526,000 12/20/21 500 bp $(129,416) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 56Absolute Return 500 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Basic materials $6,411,931 $8,747,487 $—­ Capital goods 15,023,355 2,286,853 —­ Communication services 18,795,377 3,151,556 —­ Consumer cyclicals 27,435,307 1,938,118 —­ Consumer staples 22,636,381 3,155,860 —­ Energy 11,686,152 1,962,088 —­ Financials 38,665,518 16,962,335 —­ Health care 23,856,769 210,082 —­ Technology 33,117,686 14,186,709 —­ Transportation 3,906,227 2,498,472 —­ Utilities and power 8,272,433 3,753,985 —­ Total common stocks —­ Asset-backed securities —­ 1,873,000 —­ Commodity linked notes —­ 83,985,003 —­ Corporate bonds and notes —­ 63,554,084 —­ Foreign government and agency bonds and notes —­ 13,053,569 —­ Investment companies 58,836,911 —­ —­ Mortgage-backed securities —­ 99,764,928 —­ Purchased options outstanding —­ 3,305,729 —­ Senior loans —­ 72,064,024 —­ U.S. government and agency mortgage obligations —­ 238,002,220 —­ Warrants —­ 14,160,327 —­ Short-term investments 224,931,663 184,233,523 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $964,320 $—­ Futures contracts (206,010) —­ —­ Written options outstanding —­ (64,671) —­ Written swap options outstanding —­ (437,817) —­ TBA sale commitments —­ (105,575,695) —­ Interest rate swap contracts —­ (1,305,456) —­ Total return swap contracts —­ 9,262,114 —­ Credit default contracts —­ (4,802,462) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. Absolute Return 500 Fund57 During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums gain/(loss) tion) # purchases from sales Level 3 † Level 3 † 10/31/16 Asset-backed securities $4,811,000 $—­ $—­ $—­ $—­ $(4,811,000) $—­ $—­ $—­ Mortgage-backed securities $9,382,700 (1,050,019) 2,880 70,869 —­ (229,062) —­ (8,177,368) $—­ Totals $—­ $—­ $—­ † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $— related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 58 Absolute Return 500 Fund Statement of assets and liabilities 10/31/16 ASSETS Investment in securities, at value, including $33,861,554 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,057,382,720) $1,080,243,199 Affiliated issuers (identified cost $246,182,463) (Notes 1 and 5) 246,182,463 Cash 110,029 Foreign currency (cost $1,231,603) (Note 1) 1,233,846 Dividends, interest and other receivables 3,659,789 Receivable for shares of the fund sold 5,023,704 Receivable for investments sold 3,525,857 Receivable for sales of delayed delivery securities (Note 1) 83,401,247 Receivable for variation margin (Note 1) 1,955,447 Unrealized appreciation on forward currency contracts (Note 1) 2,235,809 Unrealized appreciation on OTC swap contracts (Note 1) 14,004,924 Premium paid on OTC swap contracts (Note 1) 457,041 Prepaid assets 30,902 Total assets LIABILITIES Payable for investments purchased 3,560,594 Payable for purchases of delayed delivery securities (Note 1) 212,782,204 Payable for shares of the fund repurchased 5,932,644 Payable for compensation of Manager (Note 2) 496,519 Payable for custodian fees (Note 2) 106,749 Payable for investor servicing fees (Note 2) 222,029 Payable for Trustee compensation and expenses (Note 2) 116,524 Payable for administrative services (Note 2) 2,080 Payable for distribution fees (Note 2) 258,109 Payable for variation margin (Note 1) 1,116,669 Unrealized depreciation on OTC swap contracts (Note 1) 4,806,162 Premium received on OTC swap contracts (Note 1) 3,566,673 Unrealized depreciation on forward currency contracts (Note 1) 1,271,489 Written options outstanding, at value (premiums $1,162,160) (Notes 1 and 3) 502,488 TBA sale commitments, at value (proceeds receivable $105,867,695 (Note 1) 105,575,695 Collateral on securities loaned, at value (Note 1) 34,464,800 Collateral on certain derivative contracts, at value (Note 1) 13,214,000 Other accrued expenses 223,940 Total liabilities Net assets (Continued on next page) Absolute Return 500 Fund 59 Statement of assets and liabilities cont . REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,059,019,676 Accumulated net investment loss (Note 1) (10,678,477) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (25,764,145) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 31,267,835 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($319,047,812 divided by 29,719,342 shares) $10.74 Offering price per class A share (100/94.25 of $10.74)* $11.40 Net asset value and offering price per class B share ($28,849,471 divided by 2,726,337 shares)** $10.58 Net asset value and offering price per class C share ($184,959,212 divided by 17,536,613 shares)** $10.55 Net asset value and redemption price per class M share ($9,799,223 divided by 923,223 shares) $10.61 Offering price per class M share (100/96.50 of $10.61)* $10.99 Net asset value, offering price and redemption price per class P share ($88,829,299 divided by 8,235,013 shares) $10.79 Net asset value, offering price and redemption price per class R share ($1,042,404 divided by 95,056 shares) $10.97 Net asset value, offering price and redemption price per class R6 share ($5,348,409 divided by 494,566 shares) $10.81 Net asset value, offering price and redemption price per class Y share ($415,969,059 divided by 38,569,355 shares) $10.78 *On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 60Absolute Return 500 Fund Statement of operations Year ended 10/31/16 INVESTMENT INCOME Interest (including interest income of $1,274,647 from investments in affiliated issuers) (Note 5) $18,609,931 Dividends (net of foreign tax of $383,633) 10,369,503 Total investment income EXPENSES Compensation of Manager (Note 2) 7,105,049 Investor servicing fees (Note 2) 1,514,101 Custodian fees (Note 2) 214,593 Trustee compensation and expenses (Note 2) 75,463 Distribution fees (Note 2) 3,333,234 Administrative services (Note 2) 32,363 Other 584,496 Fees waived and reimbursed by Manager (Note 2) (381,078) Total expenses Expense reduction (Note 2) (18,289) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (34,943,304) Net increase from payments by affiliates (Note 2) 1,878 Net realized loss on swap contracts (Note 1) (22,391,068) Net realized loss on futures contracts (Note 1) (644,609) Net realized loss on foreign currency transactions (Note 1) (1,497,014) Net realized gain on written options (Notes 1 and 3) 1,028,335 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 648,797 Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 22,100,726 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund61 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/16 Year ended 10/31/15 Operations Net investment income $16,519,502 $9,651,942 Net realized gain (loss) on investments and foreign currency transactions (58,445,782) 60,864,771 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 22,749,523 (42,087,411) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (17,782,903) (3,087,169) Class B (1,229,392) (63,253) Class C (8,174,016) (396,314) Class M (397,229) (32,520) Class R (10,533) (46,438) Class R5 (519) (133) Class R6 (308,020) (56,130) Class Y (22,588,414) (3,514,058) From return of capital Class A (432,374) — Class B (29,891) — Class C (198,743) — Class M (9,658) — Class R (256) — Class R5 (13) — Class R6 (7,489) — Class Y (549,215) — From net realized long-term gain on investments Class A (3,678,309) (14,830,350) Class B (308,937) (1,566,157) Class C (1,985,501) (8,201,897) Class M (89,754) (314,962) Class R (8,209) (282,407) Class R5 (102) (480) Class R6 (59,584) (195,708) Class Y (4,425,230) (12,839,905) Increase from capital share transactions (Note 4) 5,133,443 269,429,535 Total increase (decrease) in net assets NET ASSETS Beginning of year 1,130,162,494 877,731,538 End of year (including accumulated net investment loss of $10,678,477 and undistributed net investment income of $36,493,994, respectively) The accompanying notes are an integral part of these financial statements. 62Absolute Return 500 Fund This page left blank intentionally. Absolute Return 500 Fund 63 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments­ of capital­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ October 31, 2016­ $11.55­ .16­ (.34) (.51) (.11) (.01) $10.74­ $319,048­ 1.05­ 1.49­ 522 ­ e October 31, 2015­ 11.81­ .13­ .24­ .37­ (.11) (.52) —­ 11.55­ 3.25­ 399,301­ 1.11­ 1.09­ 510 ­ e October 31, 2014­ 11.54­ .15­ .29­ .44­ (.17) —­ —­ 11.81­ 3.88­ 345,053­ 1.10­ 1.32­ 309 ­ e October 31, 2013­ 11.33­ .20­ .08­ .28­ (.07) —­ —­ 11.54­ 2.49­ 378,440­ 1.11­ 1.72­ 189 ­ f October 31, 2012­ 10.89­ .18­ .59­ .77­ (.33) —­ —­ 11.33­ 7.25­ 376,219­ 1.14­ 1.67­ 150­ f Class B­ October 31, 2016­ $11.38­ .08­ (.34) (.42) (.11) (.01) $10.58­ $28,849­ 1.80­ .74­ 522­ e October 31, 2015­ 11.64­ .04­ .24­ .28­ (.02) (.52) —­ 11.38­ 2.49­ 33,624­ 1.86­ .33­ 510 ­ e October 31, 2014­ 11.38­ .07­ .28­ .35­ (.09) —­ —­ 11.64­ 3.08­ 35,171­ 1.85­ .57­ 309 ­ e October 31, 2013­ 11.18­ .11­ .09­ .20­ —­ —­ —­ —­ 11.38­ 1.79­ 37,351­ 1.86­ .97­ 189 ­ f October 31, 2012­ 10.75­ .10­ .58­ .68­ (.25) —­ —­ 11.18­ 6.47­ 37,009­ 1.89­ .91­ 150 ­ f Class C­ October 31, 2016­ $11.36­ .08­ (.34) (.43) (.11) (.01) $10.55­ $184,959­ 1.80­ .74­ 522­ e October 31, 2015­ 11.62­ .04­ .25­ .29­ (.03) (.52) —­ 11.36­ 2.53­ 211,594­ 1.86­ .33­ 510­ e October 31, 2014­ 11.36­ .07­ .28­ .35­ (.09) —­ —­ 11.62­ 3.08­ 183,688­ 1.85­ .57­ 309 ­ e October 31, 2013­ 11.17­ .11­ .08­ .19­ —­ —­ —­ —­ 11.36­ 1.70­ 185,562­ 1.86­ .97­ 189 ­ f October 31, 2012­ 10.74­ .10­ .58­ .68­ (.25) —­ —­ 11.17­ 6.52­ 185,116­ 1.89­ .91­ 150­ f Class M­ October 31, 2016­ $11.44­ .10­ (.35) (.46) (.11) (.01) $10.61­ $9,799­ 1.55­ .98­ 522 ­ e October 31, 2015­ 11.70­ .07­ .24­ .31­ (.05) (.52) —­ 11.44­ 2.78­ 9,246­ 1.61­ .58­ 510 ­ e October 31, 2014­ 11.43­ .09­ .29­ .38­ (.11) —­ —­ 11.70­ 3.37­ 7,096­ 1.60­ .81­ 309­ e October 31, 2013­ 11.23­ .14­ .08­ .22­ (.02) —­ —­ 11.43­ 1.95­ 7,029­ 1.61­ 1.22­ 189­ f October 31, 2012­ 10.80­ .13­ .58­ .71­ (.28) —­ —­ 11.23­ 6.72­ 7,554­ 1.64­ 1.16­ 150 ­ f Class P­ October 31, 2016# .03 — h — * .11* .28* 522 e Class R­ October 31, 2016­ $11.42­ .13­ (.34) (.13) (.11) — ­ h $10.97­ $1,042­ 1.30­ 1.18­ 522 ­ e October 31, 2015­ 11.68­ .09­ .26­ .35­ (.09) (.52) —­ 11.42­ 3.07­ 591­ 1.36­ .82­ 510 ­ e October 31, 2014­ 11.47­ .12­ .28­ .40­ (.19) —­ —­ 11.68­ 3.52­ 6,271­ 1.35­ 1.06­ 309 ­ e October 31, 2013­ 11.26­ .16­ .10­ .26­ (.05) —­ —­ 11.47­ 2.30­ 4,058­ 1.36­ 1.44­ 189 ­ f October 31, 2012­ 10.83­ .15­ .58­ .73­ (.30) —­ —­ 11.26­ 6.96­ 1,812­ 1.39­ 1.40­ 150 ­ f Class R6­ October 31, 2016­ $11.63­ .20­ (.36) (.54) (.11) (.01) $10.81­ $5,348­ .72­ 1.83­ 522­ e October 31, 2015­ 11.89­ .16­ .25­ .41­ (.15) (.52) —­ 11.63­ 3.59­ 6,766­ .80­ 1.41­ 510­ e October 31, 2014­ 11.62­ .19­ .29­ .48­ (.21) —­ —­ 11.89­ 4.23­ 4,288­ .79­ 1.63­ 309­ e October 31, 2013­ 11.38­ .21 ­ g .12­ .33­ (.09) —­ —­ 11.62­ 2.88­ 4,411­ .80­ 1.80 ­ g 189­ f October 31, 2012† 11.16­ .07­ .15­ .22­ —­ —­ —­ —­ 11.38­ * 10­ .28* .62* 150 ­ f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 64Absolute Return 500 Fund Absolute Return 500 Fund 65 Financial highlights cont. INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments­ of capital­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class Y­ October 31, 2016­ $11.60­ .19­ (.35) (.54) (.11) (.01) $10.78­ $415,969­ .80­ 1.74­ 522 ­ e October 31, 2015­ 11.86­ .16­ .24­ .40­ (.14) (.52) —­ 11.60­ 3.54­ 469,028­ .86­ 1.34­ 510­ e October 31, 2014­ 11.60­ .18­ .29­ .47­ (.21) —­ —­ 11.86­ 4.07­ 296,153­ .85­ 1.55­ 309 ­ e October 31, 2013­ 11.38­ .23­ .09­ .32­ (.10) —­ —­ 11.60­ 2.83­ 217,880­ .86­ 1.98­ 189 ­ f October 31, 2012­ 10.94­ .21­ .58­ .79­ (.35) —­ —­ 11.38­ 7.48­ 220,855­ .89­ 1.91­ 150 ­ f * Not annualized. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. # For the period August 31, 2016 (commencement of operations) to October 31, 2016. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/16 10/31/15 10/31/14 10/31/13 10/31/12 Class A 0.03% 0.02% 0.02% 0.02% 0.09% Class B 0.03 0.02 0.02 0.02 0.09 Class C 0.03 0.02 0.02 0.02 0.09 Class M 0.03 0.02 0.02 0.02 0.09 Class P 0.01 — Class R 0.03 0.02 0.02 0.02 0.09 Class R6 0.03 — Class Y 0.03 0.02 0.02 0.02 0.09 e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 415% October 31, 2012 454 g The net investment income ratio and per share amount shown for the period ending April 30, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 66Absolute Return 500 Fund Absolute Return 500 Fund67 Notes to financial statements 10/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through October 31, 2016. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers classA, classB, classC, classM, classP, classR, classR6 and classY shares. The fund began offering classP shares on August 31, 2016. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classP, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassP, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classP and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassP, classR6 and classY shares are not available to all investors. Effective February 1, 2016, the fund liquidated its classR5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. 68 Absolute Return 500 Fund Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair valuecertain foreign equity securities and total return swap contracts taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities and total return swap contracts in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, Absolute Return 500 Fund69 including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange 70 Absolute Return 500 Fund gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Absolute Return 500 Fund71 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. 72 Absolute Return 500 Fund Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities Absolute Return 500 Fund 73 that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $771,335 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,332,466 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $3,596,983 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $34,464,800 and the value of securities loaned amounted to $33,861,554. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Prior to September 22, 2016, the fund participated in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee (0.04% prior to September 22, 2016) and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% (0.16% prior to September 22, 2016) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 74Absolute Return 500 Fund The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At October 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $21,511,051 $— $21,511,051 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses, net operating loss, income on swap contracts and interest-only securities, distributions in excess and return of capital due to distributions which exceed those required under the excise rules. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $13,200,947 to decrease undistributed net investment income, $15,628,665 to decrease paid-in capital and $28,829,612 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $45,954,091 Unrealized depreciation (27,524,338) Net unrealized appreciation 18,429,753 Capital loss carryforward (21,511,051) Cost for federal income tax purposes $1,307,837,843 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, Absolute Return 500 Fund 75 or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.20%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.723% of the fund’s average net assets before a decrease of $1,167,654 (0.102% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through February 28, 2018, to the extent that the total expenses of the fund (before any applicable performance-based upward or downward adjustments to the fund’s management fee and excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investor servicing fees, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.77% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $381,078 as a result of this limit. Putnam Management has also contractually agreed, through February 28, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. 76 Absolute Return 500 Fund Putnam Management has agreed to reimburse the fund $1,878 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassP shares paid a monthly fee based on the average net assets of classP shares at an annual rate of 0.01%. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. Effective February 1, 2016, the fund has liquidated its classR5 shares. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $490,473 ClassR 1,386 ClassB 41,949 ClassR5 3 ClassC 273,263 ClassR6 3,239 ClassM 13,342 ClassY 689,093 ClassP 1,353 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,090 under the expense offset arrangements and by $15,199 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $835, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense Absolute Return 500 Fund77 for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $911,064 ClassM 74,346 ClassB 311,817 ClassR 5,141 ClassC 2,030,866 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $93,850 and $3,429 from the sale of classA and classM shares, respectively, and received $15,201 and $9,493 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $95 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $4,291,299,463 $4,331,021,713 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $207,363,275 $1,528,440 $8,691,073 $240,470 Options opened 457,522,050 2,755,461 117,032,936 3,455,550 Options exercised (29,575,650) (223,882) — — Options expired (323,272,475) (592,551) (18,441,453) (2,310,048) Options closed (306,245,200) (2,436,029) (106,820,311) (1,255,251) Written options outstanding at the end of the reporting period $5,792,000 $1,031,439 $462,245 $130,721 78 Absolute Return 500 Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassA Shares Amount Shares Amount Shares sold 11,657,120 $125,379,131 12,570,592 $144,943,375 Shares issued in connection with reinvestment of distributions 1,917,803 20,443,779 1,471,688 16,688,940 13,574,923 145,822,910 14,042,280 161,632,315 Shares repurchased (18,416,571) (196,832,414) (8,703,999) (100,636,511) Net increase (decrease) YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassB Shares Amount Shares Amount Shares sold 230,751 $2,452,779 244,936 $2,795,825 Shares issued in connection with reinvestment of distributions 140,037 1,481,587 136,386 1,534,338 370,788 3,934,366 381,322 4,330,163 Shares repurchased (597,993) (6,331,149) (449,199) (5,128,730) Net decrease YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassC Shares Amount Shares Amount Shares sold 3,564,409 $37,892,429 5,483,523 $62,387,590 Shares issued in connection with reinvestment of distributions 910,667 9,598,433 697,593 7,833,969 4,475,076 47,490,862 6,181,116 70,221,559 Shares repurchased (5,557,790) (58,680,710) (3,362,970) (38,352,078) Net increase (decrease) YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassM Shares Amount Shares Amount Shares sold 319,023 $3,434,092 238,446 $2,726,625 Shares issued in connection with reinvestment of distributions 46,698 494,527 30,733 346,671 365,721 3,928,619 269,179 3,073,296 Shares repurchased (250,770) (2,665,385) (67,498) (773,945) Net increase FOR THE PERIOD 8/31/16 (COMMENCEMENT OF OPERATIONS) TO 10/31/16 ClassP Shares Amount Shares sold 9,078,609 $97,913,026 Shares issued in connection with reinvestment of distributions — — 9,078,609 97,913,026 Shares repurchased (843,596) (9,107,797) Net increase Absolute Return 500 Fund 79 YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassR Shares Amount Shares Amount Shares sold 75,835 $834,193 189,917 $2,171,478 Shares issued in connection with reinvestment of distributions 1,642 17,933 29,257 328,844 77,477 852,126 219,174 2,500,322 Shares repurchased (34,115) (372,384) (704,187) (7,984,337) Net increase (decrease) YEAR ENDED 10/31/16* YEAR ENDED 10/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 59 634 54 613 59 634 54 613 Shares repurchased (1,031) (10,952) — — Net increase (decrease) 54 YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassR6 Shares Amount Shares Amount Shares sold 173,889 $1,866,925 277,207 $3,227,787 Shares issued in connection with reinvestment of distributions 35,023 375,093 22,110 251,838 208,912 2,242,018 299,317 3,479,625 Shares repurchased (296,040) (3,208,968) (78,305) (912,262) Net increase (decrease) YEAR ENDED 10/31/16 YEAR ENDED 10/31/15** ClassY Shares Amount Shares Amount Shares sold 31,971,525 $344,868,981 24,919,990 $287,899,595 Shares issued in connection with reinvestment of distributions 2,170,251 23,199,982 1,071,840 12,186,823 34,141,776 368,068,963 25,991,830 300,086,418 Shares repurchased (35,990,095) (387,910,322) (10,540,240) (122,106,913) Net increase (decrease) * Effective February 1, 2016, the fund has liquidated its classR5 shares. **The fund’s October 31, 2015 shares sold and shares repurchased have been revised as a result of an immaterial error related to an overstatement of the fund’s subscriptions and redemptions activity. The previously reported amounts were: Shares Amount Shares sold 28,341,612 $327,498,448 Shares repurchased (13,962,042) $(161,705,766) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassP 929 0.01% $10,024 ClassR6 1,034 0.21 11,178 80Absolute Return 500 Fund Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at beginning of the Investment the end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Cash Collateral Pool, LLC* $— $50,839,450 $16,374,650 $— $34,464,800 Putnam Money Market Liquidity Fund** 110,035,724 165,886,891 275,922,615 300,238 — Putnam Short Term Investment Fund** 223,132,504 193,085,099 204,499,940 974,409 211,717,663 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). ** Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Absolute Return 500 Fund81 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $940,000 Purchased TBA commitment option contracts (contract amount) $8,800,000 Purchased currency options (contract amount) $—* Purchased swap option contracts (contract amount) $77,100,000 Written equity option contracts (contract amount) (Note 3) $580,000 Written TBA commitment option contracts (contract amount) (Note 3) $17,700,000 Written swap option contracts (contract amount) (Note 3) $79,300,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $285,300,000 Centrally cleared interest rate swap contracts (notional) $1,130,300,000 OTC total return swap contracts (notional) $1,406,200,000 OTC credit default contracts (notional) $80,800,000 Centrally cleared credit default contracts (notional) $67,100,000 Warrants (number of warrants) 3,300,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Payables, Net assets — Unrealized Credit contracts Receivables $1,012,297 depreciation $5,814,759* Foreign exchange contracts Receivables 2,235,809 Payables 1,271,489 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 31,348,617* depreciation 4,858,306* Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 3,334,426* depreciation 5,110,521* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 82 Absolute Return 500 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(9,469,954) $(9,469,954) Foreign exchange contracts — (130,928) — (1,393,463) — (1,524,391) Equity contracts (1,514,306) (7,573,596) (1,046,816) — (25,201,995) (35,336,713) Interest rate contracts — (722,846) 402,207 — 12,280,881 11,960,242 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(7,725,439) $(7,725,439) Foreign exchange contracts — — — 542,140 — 542,140 Equity contracts 2,971,099 2,869,156 4,763,680 — 6,532,239 17,136,174 Interest rate contracts — 337,858 16,126 — (2,168,570) (1,814,586) Total Absolute Return 500 Fund83 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. ASSETS LIABILITIES Centrally Centrally Centrally Reverse cleared OTC Total cleared Repur- Centrally OTC Total cleared repur- Total Finan- Total col- interest return OTC Credit credit Forward Purchased chase cleared inter- return OTC Credit credit Forward Written chase cial and lateral rate swap swap default default Futures currency swap Purchased agree- est rate swap swap con- default default Futures currency swap Written agree- Total Derivative received Net contracts § contracts * # contracts * # contracts § contracts § contracts # options ** # options ** # ments ** Total Assets contracts § tracts * # contracts * # contracts § contracts § contracts # options # options # ments Liabilities Net Assets (pledged) †## amount Bank of America N.A. $— $2,508,778 $— $— $— $253,550 $— $625,874 $— $— $1,915,187 $34,478 $— $— $151,561 $— $— $— $1,286,976 $— Barclays Bank PLC — 17,416 — — — 111,908 — 94,775 115,763 — — 177,431 — — — $(191,981) $(66,664) Barclays Capital Inc. 1,239,486 — — 44,761 — 898,541 — $— $385,706 (clearing broker) Citibank, N.A. — 4,336,441 — — — 90,794 — 1,646,943 — — 1,270,903 — — — 105,347 — 7,762 — $4,571,000 $119,166 Credit — 40,245 622,474 — — 108,431 — 9,481 2,875,654 — — 121,166 — — — $(2,090,791) $(144,360) Suisse International Deutsche Bank AG — 196,880 — 37,215 — 24,486 — $(439,736) $574,915 Goldman Sachs International — 612,768 389,823 — — 434,799 — — — 838,624 1,159,386 — — 235,018 — — — $(795,638) $— HSBC Bank USA, — 15,157 — — 45,300,000 — 37,288 — — — $45,277,869 $— National Association JPMorgan Chase — 4,878,104 — — — 920,788 — 1,032,912 — 145,653 437,817 32,423 — $6,215,911 $— Bank N.A. JPMorgan — $— — 8,876 — $— $(8,876) Securities LLC Merrill Lynch, Pierce, — 671,200 — 218,128 — $— $453,072 Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) — 237,113 — 237,044 — — — $69 $— State Street Bank — 55,382 — 42,276 — — — $— $13,106 and Trust Co. UBS AG — 846,543 — — — 1,207 — $— $744,587 $103,163 WestPac — 6,680 — 18,705 — — — $— $(12,025) Banking Corp. Total $1,239,486 13,437,175 1,012,297 44,761 671,200 2,235,809 — 3,305,729 45,300,000 898,541 4,175,061 4,185,281 — 218,128 1,271,489 437,817 64,671 — * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 84 Absolute Return 500 Fund Absolute Return 500 Fund85 Note 10: New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in, and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 86 Absolute Return 500 Fund Federal tax information (Unaudited) For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Absolute Return 500 Fund87 88 Absolute Return 500 Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2016, there were 115 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Absolute Return 500 Fund89 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Officer, Vice President, Principal Financial Officer, Principal and Compliance Liaison Accounting Officer, and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 Susan G. Malloy (Born 1957) General Counsel, Putnam Investments, Vice President and Assistant Treasurer Putnam Management, and Putnam Retail Management Since 2007 Director of Accounting & Control Services, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Putnam Michael J. Higgins (Born 1976) Investments and Putnam Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 90 Absolute Return 500 Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Multi-Cap Value Fund Growth Opportunities Fund Small Cap Value Fund International Growth Fund Multi-Cap Growth Fund Income Small Cap Growth Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund** International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, International Value Fund and Pennsylvania. Absolute Return 500 Fund 91 Absolute Return Retirement Income Lifestyle Funds — portfolios Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your money RetirementReady ® 2020 Fund across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ** You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 92 Absolute Return 500 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisors Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Financial Officer, The Putnam Advisory Company, LLC George Putnam, III Principal Accounting Officer, One Post Office Square Robert L. Reynolds and Assistant Treasurer Boston, MA 02109 W. Thomas Stephens Susan G. Malloy Marketing Services Officers Vice President and Putnam Retail Management Robert L. Reynolds Assistant Treasurer One Post Office Square President Boston, MA 02109 Mark C. Trenchard Jonathan S. Horwitz Vice President and Custodian Executive Vice President, BSA Compliance Officer State Street Bank Principal Executive Officer, and and Trust Company Compliance Liaison Nancy E. Florek Vice President, Director of Legal Counsel Robert T. Burns Proxy Voting and Corporate Ropes & Gray LLP Vice President and Governance, Assistant Clerk, Chief Legal Officer and Associate Treasurer Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP This report is for the information of shareholders of Putnam Absolute Return 500 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2016	$129,835	$ — $15,470	$ — October 31, 2015	$116,781	$ — $15,333	$ — For the fiscal years ended October 31, 2016 and October 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $575,223 and $876,320 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
